Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47   Desc
                            Exhibit B Page 1 of 35




                        EXHIBIT B
                               Case 17-00202-elf       Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                               Desc
                                                               Exhibit B Page 2 of 35


                                                             PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From                 To                           Subject/Description                               Bates/Dep Exhibit Number
   1         Pdf      1/19/2009                                                      Residential Appraisal Report                      IVC092233-IVC092246
                                                                                     Department of Environmental Protection Final
   2         Pdf      4/24/2003                                                      Report                                            IVC228917-IVC229038
   3         Pdf      2/2/2011     David Krauter        Americorp Homes, Inc.        Letter                                            IVC102967
                                   brian@americorpmortg                              No Subject; attaching Summary Appraisal
   4        Email     7/6/2011     age.net              Ron Gualtieri                Report as of May 4, 2011                          IVC306633-IVC306725
   5         Pdf      7/21/2011                                                      Durham-Calnshire Proposed Loan Recast             IVC105672
   6         Pdf      7/14/2011    Ron Gualtieri        Robert White                 Island View Crossing                              IVC105926
                                                        Allen W. Toadvine, Ron       FW: ISLAND VIEW PROPERTIES, INC.,
   7        Email      9/13/2011   Tom Kopil            Gualtieri                    attaching Articles of Incoporation                IVC308195-IVC308196
   8        Excel     12/15/2011                                                     Cash Balances Spreadsheet                         IVC272205
   9        Excel      5/1/2012                                                      Global Rental Analysis 2009 Spreadsheet           IVC110894
  10        Email      8/16/2012   Ron Gualtieri        Salvatore Fratanduono        Updates; with attachments                         IVC112249-IVC112262
  11        Email      8/24/2012   Joe Baran            Ron Gualtieri                No Subject; attaching Bohler Concept Plan         IVC112370-IVC112374
  12        Excel     10/26/2012                                                     Global Rental Analysis 2011 Spreadsheet           IVC113864
  13        Email      3/1/2013    Alex Nadalini        Sal Fratanduono              Gualtieri                                         PSB030947
                                                                                     No Subject; attaching Calnshire and Island View
  14        Email     4/16/2013    Ron Gualtieri        David Krauter                Projections                                       IVC115089-IVC115093
  15        Email     4/26/2013    Sal Fratanduono      Tom Vento                    Gualtieri                                         PSB030971
                                                                                     Island View Loan Docs; attaching Island View II
  16        Email     5/15/2013    Ron Gualtieri        Judy Schmitt                 Mortgage and Amendment                            IVC313767-IVC313803
                                                                                     Island View Crossing II Proposed Cross-
  17        Word      5/16/2013    Ron Gualtieri        Board of Directors           Subordination Agreement                           IVC115233
                                                        Judy Schmitt; Ron            Durham Ridge Lot 2 Final as-built plan; with
  18        Email     5/29/2013    Gary Tilford         Gualtieri                    attachments                                       IVC313990-IVC313992
  19        Email     5/29/2013    Sal Fratanduono      Ron Gualtieri                FW: reckus                                        PSB031042-PSB031043
  20        Email     6/12/2013    Alex Nadalini        Sal Fratanduono              RE: Calnshire Estates                             PSB031092-PSB031093
                                                                                     Developmental Financial Analysis, Island View
  21         Pdf      4/18/2013                                                      Crossing 144                                      IVC115747-IVC115751
                                                                                     RE: Gualtieri Collateral and Cash Flow
  22        Email     6/12/2013    Alex Nadalini        Nick Digianivittorio         Summary                                           PSB031102
                                                        Joe Corrato; Sal
  23        Email     6/12/2013    Alex Nadalini        Fratanduono;Tom Vento        RE: Island View Crossing                          PSB031103-PSB031104
  24        Email     7/1/2013     Bob White            Ron Gualtieri                Fwd: Corrective Deed; with attachment             IVC314295-IVC314319
  25        Email     7/1/2013     Bob White            Ron Gualtieri                Re: Corrective Deed                               IVC314322
  26        Email     7/24/2013    Alex Nadalini        Sal Fratanduono              RE: Street Road Warminster                        PSB031291
  27        Email     7/30/2013    Joe Baran            Ron Gualtieri                FW: NPDES permit - Island View                    IVC314985-IVC314989
                                                                                     Island View Grand Opening - Site Prep
  28        Word      7/28/2013    Ron Gualtieri        Dave Krauter                 Financing                                         IVC116153
  29        Email     8/6/2013     Sal Fratanduono      Ron Gualtieri                FW:                                               PSB003487



                                                                                 1
                               Case 17-00202-elf          Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                                   Desc
                                                                  Exhibit B Page 3 of 35


                                                               PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From                   To                             Subject/Description                                  Bates/Dep Exhibit Number
  30        Email     8/22/2013    Alex Nadalini          Sal Fratanduono                Ron                                                  PSB031335
                                                                                         Summary Appraisal Report of Island View
  31         Pdf       7/1/2013                                                          Crossing II prepared by Mastroieni                   IVC116348-IVC116458
                                                                                         New Loan Application Package; with attached
  32        Email     9/10/2013    Nick Digianivittorio   Ron Gualtieri                  forms                                                PSB057113-PSB057129
                                                          Nick Digianivittorio;Sal       Gualtieri matured loans; with attached Loan
  33        Email     9/17/2013    Alex Nadalini          Fratanduono                    Maturity Extension Form                              PSB058211-PSB058213
                                                                                         Gualtieri (Island View Crossing II); with attached
  34        Email     10/7/2013    Nick Digianivittorio   Alex Nadalini                  8/30/13 Relationship Update                          PSB058329-PSB058332
                                                          Nick Digianivittorio;Sal
  35        Email     10/7/2013    Alex Nadalini          Fratanduono                    RE: Gualtieri (Island View Crossing II)              PSB058339-PSB058340
  36        Email     10/8/2013    Alex Nadalini          Sal Fratanduono                RE: Ron Gualtieri                                    PSB031625-PSB031626
                                                          Sal Fratanduono;Tom
  37        Email     10/17/2013   Alex Nadalini          Vento                          RE: Island View                                      PSB031651-PSB031652
  38        Email     10/17/2013   Sal Fratanduono        Ron Gualtieri                  FW: application; with attached application           PSB031669-PSB031673
  39        Excel     10/23/2013                                                         Cash Balances Spreadsheet 2013                       IVC234082
  40        Email     12/10/2013   Joe Baran              Ron Gualtieri                  RE: IVC                                              IVC118285
  41        Email     12/20/2013   Joe Baran              Ron Gualtieri                  RE: IVC                                              IVC316949-IVC316950
                                                          Sal Fratanduono;Nick
  42        Email      4/3/2014    Alex Nadalini          Digianivittorio                FW: Ron                                              PSB028748-PSB028750
  43        Email      4/9/2014    Alex Nadalini          Sal Fratanduono                Ron and the ALLL                                     PSB031893
                                                          Sal Fratanduono;Nick
  44        Email     4/9/2014     Alex Nadalini          Digianivittorio                RE: Traffic report                                   PSB028913
  45        Email     4/10/2014    Nick Digianivittorio   Sal Fratanduono                Ron's Appraisal Values                               PSB058805-PSB058807
                                                          Sal Fratanduono;Jack
                                                          Rothkopf;Jeffrey T.
  46        Email     4/10/2014    Alex Nadalini          Hanuscin                       Ron; with attached Exit Strategy                     PSB031917-PSB031919
                                                          Sal Fratanduono;Nick           Ron; with attached Impairment Analysis
  47        Email     4/11/2014    Alex Nadalini          Digianivittorio                spreadsheet                                          PSB031923-PSB031924
                                                          Jack Rothkopf;Jeffrey T.       Ron G; with attached Impairment Analysis
  48        Email     4/15/2014    Alex Nadalini          Hanuscin                       spreadsheet                                          PSB032008-PSB032009
                                                                                         Ron G.; with attached Impairment Analysis
  49        Email     4/15/2014    Alex Nadalini          Sal Fratanduono                spreadsheet                                          PSB032014-PSB032015
                                                          Jack Rothkopf;Jeffrey T.       Here we go again; with attached Impairment
  50        Email     4/16/2014    Alex Nadalini          Hanuscin                       Analysis spreadsheet                                 PSB032059-PSB032060
                                                          Sal Fratanduono;Nick
                                                          Digianivittorio;Jack
                                                          Rothkopf;Jeffrey T.            ROOOOOOOOOOOOOOOOOON G.; with
  51        Email     4/17/2014    Alex Nadalini          Hanuscin                       attached Impairment Analysis spreadsheet             PSB032076-PSB032077
  52        Email     4/17/2014    Sal Fratanduono        Alex Nadalini                  RE: Information for Nancy Maychuk                    PSB058857-PSB058859



                                                                                     2
                               Case 17-00202-elf      Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                               Desc
                                                              Exhibit B Page 4 of 35


                                                           PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From                To                             Subject/Description                              Bates/Dep Exhibit Number
  53        Email     4/21/2014   Joe Baran           Ron Gualtieri                  IVC invoice payment                              IVC121667
  54        Email     5/22/2014   Joe Baran           Judy Schmitt                   RE: Invoice                                      IVC319846-IVC319847;
  55        Email     6/3/2014    Judy Schmitt        Ron Gualtieri                  Daily Local                                      IVC199224

  56        Email     6/5/2014    Ron Gualtieri       Judy Schmitt                   FW: Question re: Island View, with attachments   IVC122958-IVC122967
                                                                                     RE: Question re: Island View; attaching other
  57        Email     6/6/2014    Ron Gualtieri       James L. Klementisz, Jr.       bids                                             IVC123033-IVC123057
  58        Email     6/10/2014   Ron Gualtieri       Sal Fratanduono                Inquire ad; with ad attached                     IVC082352-IVC082353
  59        Email     6/10/2014   Alex Nadalini       Sal Fratanduono                RE: Island View Lot Deposit                      PSB032674-PSB032675
                                                      Sal Fratanduono;Dave
                                                      Krauter; Christian
  60        Email     6/19/2014   Alex Nadalini       Maier;Nick Digianivittorio     Ron G.; with attachments                          PSB059048-PSB059053
                                                                                     Appraisal Report of Island View Crossing II as of
  61         Pdf      7/10/2014                                                      June 1, 2014 prepared by Mastroieni               IVC199772-IVC199877
                                                      Nick Digianivittorio;Sal
                                                      Fratanduono;Dave
  62        Email     7/11/2014   Alex Nadalini       Krauter; Christian Maier       Ron G risk rating change; with attachment        PSB059071-PSB059073

  63        Email     7/17/2014   Sal Fratanduono     Ron Gualtieri                  FW: Island View - pdf; with appraisal attached   IVC083650-IVC083651
                                                                                     FW: RDA 2014 IVC Principal Payment; with
  64        Email     7/24/2014   Sal Fratanduono     Tom Vento                      attached letter                                  PSB032901-PSB032905
  65        Email     7/28/2014   Joe Baran           Ron Gualtieri                  RE: IVC - environmental and geotech work         IVC123847-IVC123848

                                                                                     Collateral Mortgage dated made May 30, 2014
  66         Pdf      7/23/2014                                                      b/w Islans View Crossing II and Prudential       IVC123959-IVC123964
  67        Email     8/4/2014    Joe Donato          Ron Gualtieri                  go IV                                            IVC124066;SRSY128623
                                  <craigs@landmark-
  68        Email     8/11/2014   se.com>             Ron Gualtieri                  Island View Crossing                             IVC321119-IVC321120
  69        Email     8/12/2014   Alex Nadalini       Jeff Loncosky                  RE: Maychuk                                      PSB059122-PSB059123
  70        Email     8/14/2014   Jeff Loncosky       Nick Digianivittorio           Re: Final Exception Report                       PSB032948-PSB032951
  71        Email     8/18/2014   Ron Gualtieri       Judy Schmitt                   FW: Bristol Proposal, with attachment            IVC321164-IVC321173
                                                                                     Island View Crossing II - Streambank Clearing
  72        Email     8/21/2014   Edward Brown        Joe Baran                      Review, with attachments                         IVC274554-IVC274559
  73        Email     9/10/2014   Alex Nadalini       Nick Digianivittorio           RE: Gualtieri - Matured Loans                    PSB033093-PSB033094

  74        Email     9/26/2014   Sal Fratanduono     Tom Vento                      FW: Tri Party Service; with attached agreement PSB059295-PSB059301

  75        Email     10/2/2014   Ron Gualtieri       Joe Baran;Gregg Adelman RE: IVC Act II                                          IVC235066
  76        Email     10/2/2014   Sal Fratanduono     Debbie Kelly            Hard Money; with attached tax return                    PSB033139-PSB033170




                                                                                 3
                                Case 17-00202-elf       Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                               Desc
                                                                Exhibit B Page 5 of 35


                                                             PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type        Date      From                 To                          Subject/Description                                 Bates/Dep Exhibit Number
                                                                                    FW: Island View Crossing II - Land
                                                                                    Development Review; with attached Land
  77        Email     10/7/2014    Ron Gualtieri        M. Joel Bolstein            Development Review                                  IVC235108-IVC235113
                                                                                    IVC Projection; with attached 12 month
  78        Email     10/15/2014 Judy Schmitt           Sal Fratanduono             projection                                          IVC084300-IVC084302
                                                                                    IVC Loan Numbers; with attached Loan
  79        Email     10/15/2014 Ron Gualtieri          Sal Fratanduono             Structure                                           IVC085186-IVC085188

  80        Email     10/15/2014 Sal Fratanduono        Alex Nadalini               No Subject; with attached history and analysis      PSB059374-PSB059376
  81        Email     10/31/2014 Ron Gualtieri          Sal Fratanduono             IVC Update                                          PSB033372-PSB033373
                                                                                    RE: Island View Crossing - Bristol; with attached
  82        Email      11/3/2014 Petrecz, Thomas        Joe Baran                   revised map                                         IVC126803-IVC126805
  83        Email     11/21/2014 Alex Nadalini          Sal Fratanduono             RE: iSLAND VIEW CROSSING II, L.P.                   PSB059468-PSB059469
                                                                                    Island View Release Request w/ attached draw
  84        Email     12/9/2014    Judy Schmitt         Sal Fratanduono             request                                             PSB030109-PSB030126

                                                        Nick Digianivittorio;Michael
                                                        Kolarik;Dave                 RE: Maturity Loan Extensions / Modifications;
  85        Email     12/11/2014 Alex Nadalini          Krauter;Christian Maier      with attached forms                                PSB034072-PSB034078
                                                                                     FW: Ron G. Re-allocation of intewrest reserve
                                                                                     funds; with attached Loan Approval Summary
  86        Email     12/15/2014 Nick Digianivittorio   Michael Kolarik              and Review                                         PSB034104-PSB034106
                                                                                     FW: statement; with attached statement dated
  87        Email     12/30/2014 Ron Gualtieri          Judy Schmitt                 10/10/2013                                         IVC324268-IVC324273
                                 Bolstein, Joel
                                 <JBolstein@foxrothsch Ron Gualtieri;Gregg          RE: Preferred - Bristol; Island View II Corrective
  88        Email      1/5/2015 ild.com>               Adelman;Simi Kaplin Bae      Deed                                               IVC324393-IVC324394
                                                                                    Island View Crossing; with attached document
  89        Email      1/7/2015    Petrecz, Thomas      Ron Gualtieri               re: cleanup                                        IVC235702-IVC235713
                                                        Renato Gualtieri Ron
  90        Email     1/14/2015    Robert White         Gualtieri                   FW: Island View                                     IVC324673
                                   Gregg I. Adelman
  91        Email     3/2/2015     Gregg Adelman        Fred Ebert                  IVC - Bristol; Pump Station Design                  IVC325985-IVC325986
  92        Email     3/6/2015     Ron Gualtieri        Gregg Adelman               FW: IVC - Site Contractor                           IVC326258-IVC326259
  93        Email     3/11/2015    Ron Gualtieri        Bob White                   RE: IVC - Site Contractor                           IVC326370-IVC326376




                                                                                4
                               Case 17-00202-elf         Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                          Desc
                                                                 Exhibit B Page 6 of 35


                                                              PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From                   To                           Subject/Description                           Bates/Dep Exhibit Number
                                                         Kurt Schroeder; Stu
                                                         Rosenthal; Thomas
                                                         Figaniak; Andrew
                                                         McAdams;
                                                         <jdillon@bristolboro.com>;
                                                         Sally Bellaspica;
                                                         <Pbuchhofer@biuinc.com
                                                         >; Ron
                                                         Gualtieri;<walt@AmeriCor
                                                         pHomes.com>;<brian@pr
                                                         emiumexcavating.com>;G
                                                         regg Adelman; Joe            Island View Crossing II and Seabird Drive Pump
                                                         Baran;<tpetrecz@penn-        Station Upgrades; with attached meeting
  94        Email     3/25/2015   Samantha Brinker       er.com>                      minutes and attendance list                    IVC326967-IVC326974
                                                         Gregg I. Adelman' Gregg
  95        Email     3/26/2015   Ron Gualtieri          Adelman                    RE: IVC - Escrow Release                        IVC349832-IVC349836
                                                         sfratanduono@prudentials   FW: IVC A & D Loan Reconciliation 03-26-2015;
  96        Email     3/26/2015   Judy Schmitt           avingsbank.com             with attached escrow status reports             PSB030697-PSB030711
  97        Email     4/1/2015    Ron Gualtieri          Sal Fratanduono            FW: Revised letter to Sal; with attachment      IVC131104-IVC131106
  98        Email     4/2/2015    Ron Gualtieri          Sal Fratanduono            Draw Reconciliation; with attachments           IVC083416-IVC083421
  99        Email     4/7/2015    Judy Schmitt           Joe Baran                  Budget Amendment; with attached letter          IVC327210-IVC327211;
                                                                                    URGENT - Must Discuss / Clear Channel
 100        Email     4/8/2015    Sohinki, Jeff          Ron Gualtieri;Judy Schmitt Outdoor                                         IVC327230
 101        Excel     4/24/2015                                                     Eckert Seaman Reconciliation spreadsheet        IVC275815
                                                                                    Island View Crossing - Buried Historic
 102        Email     5/30/2015   Kurt Schroeder         Ron Gualtieri              Infrastructure; with attached photos            IVC328442-IVC328444
 103        Email     6/2/2015    Sal Fratanduono        Denise Manning-Wilke       FW: IVC Loan Reports; with attachments          PSB035211-PSB035232
                                                                                    RE: Island View Crossing - Buried Historic
 104        Email     6/8/2015    Kurt Schroeder         Ron Gualtieri              Infrastructure                                  IVC275955-IVC275956
 105        Email     6/10/2015   David P. McGuire       Ron Gualtieri              Island View Crossing                            IVC275963-IVC275964
                                                                                    Updated Review (Gualtieri); with attached
 106        Email     6/15/2015   Nick Digianivittorio   Christian Maier            relationship review                             PSB035276-PSB035290
 107        Email     6/18/2015   Kurt Schroeder         Ron Gualtieri              FW: DFR; with attachments                       IVC329242-IVC329244
                                                         <'craigs@landmark-
 108        Email     6/23/2015   Ron Gualtieri          se.com'>                   RE: Island View Crossing                        IVC329413-IVC329414
 109        Email     6/25/2015   Ron Gualtieri          Robert White               FW: Sump Pit Remediation                        IVC329464-IVC329466
 110        Email     6/29/2015   Douglas L. Seavey      Ron Gualtieri              Island View Proposal; with attachment           IVC329694-IVC329699
                                                                                    ISLAND VIEW PROPOSAL; with signed
 111        Email     6/30/2015   Ron Gualtieri          Douglas L. Seavey, PE      proposal attached                               IVC134941-IVC134946




                                                                                5
                                Case 17-00202-elf        Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                          Desc
                                                                 Exhibit B Page 7 of 35


                                                              PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type        Date      From                  To                          Subject/Description                            Bates/Dep Exhibit Number
                                                                                     FW: Geotechnical Report - Island View
 112        Email     7/2/2015     Ron Gualtieri         Gregg Adelman               Crossing; with attached report                 IVC236216-IVC236254
 113        Email     7/2/2015     Rick Stoneback        Ron Gualtieri               RE: IVC - Geotech                              IVC135142
 114        Email     7/24/2015    Ron Gualtieri         Judy Schmitt                FW: Outstanding Invoices                       IVC009569
                                                         Gregg I. Adelman Gregg
 115        Email      8/3/2015    Kurt Schroeder        Adelman                     Re: Permits                                    IVC236531-IVC236532
                                                         Nick Digianivittorio;Dave
 116        Email      8/4/2015    Alex Nadalini         Krauter;Christian Maier     Ron G.; with attachments                       PSB060653-PSB060657
 117        Email      8/6/2015    Billy Teixeira        Judy Schmitt                Invoice from Expo Construction, LLC            IVC014360
                                                                                     FW: BBWSA: Island View Crossing II - Escrow
 118        Email     8/31/2015    Ron Gualtieri         Brian Brezinski             Request #2                                     IVC276597-IVC276599
 119        Email     9/22/2015    Alex Nadalini         Anthony Migliorino          Construction loan draw process                 PSB037372
 120        Email     9/23/2015    Ron Gualtieri         Joe Baran' Joe Baran        RE: Island View Crossing - AQUA Plans          IVC236778-IVC236780
                                                         Alex Nadalini;Anthony
 121        Email     9/23/2015    Joe Corrato           Migliorino            RE: Construction loan draw process                   PSB037387-PSB037390
                                                         Kurt Schroeder'
                                                         <KSCHROEDER@gilmore- RE: BBWSA: Island View Crossing II - Escrow
 122        Email     9/28/2015    Ron Gualtieri         assoc.com>            Request #2                                           IVC236793-IVC236796
                                                                               RE: BBWSA: Island View Crossing II - Escrow
 123        Email     9/29/2015    Kurt Schroeder        Ron Gualtieri         Request #2; with attachment                          IVC065628-IVC065634

                                                         Joe Corrato; Jack
                                                         Rothkopf;Anthony
                                                         Migliorino;Alex
                                                         Nadalini;Doug Smith;Nick
                                                         Digianivittorio;Michael
 124        Email     10/1/2015    Jeffrey T. Hanuscin   Kolarik                     LTOB; with attached table                      PSB037415-PSB037416
                                                         Anthony Migliorino;Joe
                                                         Corrato; Nick
                                                         Digianivittorio;Jack
                                                         Rothkopf;Jeffrey T.         Legal lending limit; with attached
 125        Email     10/1/2015    Alex Nadalini         Hanuscin                    recommendation response                        PSB060797-PSB060799
                                                         Joe Corrato; Jack
                                                         Rothkopf;Anthony
                                                         Migliorino;Doug
                                                         Smith;Alex Nadalini;Nick
                                                         Digianivittorio;Tom
 126        Email      10/9/2015 Jeffrey T. Hanuscin     Vento;Sharon Slater         September ALLL; with attached general ledger   PSB060894-PSB060933
 127        Email     10/15/2015 Alex Nadalini           Joe Corrato                 Re: Update re: Island View - update            PSB037452-PSB037454
 128        Email     10/17/2015 Joe Corrato             Anthony Migliorino          Re: Island View                                PSB037496-PSB037498



                                                                                 6
                               Case 17-00202-elf        Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                            Desc
                                                                Exhibit B Page 8 of 35


                                                             PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From                 To                           Subject/Description                             Bates/Dep Exhibit Number
 129        Email     10/21/2015 Sal Fratanduono        Ron Gualtieri                Fwd:; with attached extension forms             IVC086019-IVC086025
                                                        Joe Corrato; Anthony
                                                        Migliorino;Doug
                                                        Smith;Dave Krauter;Nick
                                                        Digianivittorio;Sal          FW: Island View - Cash Flow Projection and
 130        Email     10/21/2015 Alex Nadalini          Fratanduono                  Letter; with attached letter                    PSB037505-PSB037507
                                                        Joe Corrato; Anthony
                                                        Migliorino;Doug
                                                        Smith;Dave Krauter;Nick
                                                        Digianivittorio;Sal          FW: Island View - Cash Flow Projection and
 131        Email     10/21/2015   Alex Nadalini        Fratanduono                  Letter; with attached letter                    PSB037508-PSB037510
 132        Email     10/27/2015   Alex Nadalini        Anthony Migliorino           RE: Island View update                          PSB037550-PSB037552
 133         Pdf      10/29/2015   Ron Gualtieri        James J. Dillon              Island View Crossing Invoices                   IVC066359
 134        Email     10/29/2015   Alex Nadalini        Michael Kolarik              FW: Island View update                          PSB013394-PSB013395

 135        Email     11/4/2015    Sal Fratanduono      Ron Gualtieri                Fwd: Island View/Lava Letter; with attachments IVC086016-IVC086018
 136         Pdf      5/29/2014                                                      Endorsement to Agreement of Sale               IVC208068-IVC208069
                                                        Joe Corrato; Tom
                                                        Vento;Doug
                                                        Smith;Anthony
                                                        Migliorino;Nick
 137        Email     11/5/2015    Alex Nadalini        Digianivittorio              Ron G., Island View                             PSB061000
                                                        Alex Nadalini;Tom
                                                        Vento;Doug
                                                        Smith;Anthony
                                                        Migliorino;Nick
 138        Email     11/5/2015    Joe Corrato          Digianivittorio              RE: Ron G., Island View; with attached letter   PSB061001-PSB061003
                                                        Joe Corrato; Tom
                                                        Vento;Doug
                                                        Smith;Anthony
                                                        Migliorino;Nick
 139        Email     11/5/2015    Alex Nadalini        Digianivittorio              RE: Ron G., Island View                         PSB061004-PSB061005
 140        Email     11/5/2015    Alex Nadalini        Joe Corrato                  RE: Ron G., Island View                         PSB061006-PSB061008
 141        Email     11/5/2015    Sal Fratanduono      Alex Nadalini                [SPAM]                                          PSB061019
                                                        Joe Corrato; Anthony
                                                        Migliorino;Doug
 142        Email     11/5/2015    Alex Nadalini        Smith;Nick Digianivittorio   Island View; with attached Term Sheet           PSB061020-PSB061023
 143        Email     11/6/2015    Alex Nadalini        Joe Corrato                  FW: Gualtieri                                   PSB061029-PSB061030
 144        Email     11/6/2015    Anthony Migliorino   Alex Nadalini                Re: Gualtieri                                   PSB061031-PSB061032




                                                                                 7
                                Case 17-00202-elf       Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                           Desc
                                                                Exhibit B Page 9 of 35


                                                             PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type        Date      From                 To                            Subject/Description                           Bates/Dep Exhibit Number
                                                        Bruce E. Miller;John C.    Requested Statement; with attached Corrato
 145        Email      11/8/2015 Joe Corrato            Hosier; Dennis Pollack     memo                                          PSB061117-PSB061121
 146        Email     11/10/2015 Alex Nadalini          Doug Smith                 RE: Island View Discussion                    PSB061221-PSB061222
                                                                                   RE: Request for documents; with attached Lava
 147        Email     11/12/2015 Ron Gualtieri          Judy Schmitt;Alex Nadalini closing docs                                  IVC276974-IVC277165

 148        Email     11/12/2015 Denise Manning-Wilke Judy Schmitt                    RE: Island View Loan                          IVC012275-IVC012277
                                                      Joe Corrato; Anthony
                                                      Migliorino;Doug
                                                      Smith;Jack
                                                      Rothkopf;Jeffrey T.
 149        Email     11/12/2015 Alex Nadalini        Hanuscin                        IV/Ron G.                                     PSB061242
                                                      Joe Corrato; Anthony
                                                      Migliorino;Doug
                                                      Smith;Jack
                                                      Rothkopf;Jeffrey T.             IV/Ron G. meeting today at 1PM; with attached
 150        Email     11/12/2015 Alex Nadalini        Hanuscin                        updates                                       PSB037575-PSB037576
                                                      Sal Fratanduono;Alex            Lava Commitment; with attached signed term
 151        Email     11/12/2015 Ron Gualtieri        Nadalini                        sheet                                         PSB061248-PSB061249
                                                      Joe Corrato; Anthony
 152        Email     11/12/2015 Alex Nadalini        Migliorino;Doug Smith           FW: Lava Commitment; with signed term sheet PSB061251-PSB061252
                                                      Joe Corrato; Anthony
 153        Email     11/12/2015 Alex Nadalini        Migliorino;Doug Smith           Ron G./LAVA; with attached letter             PSB061253-PSB061255
                                                                                      FW: Lava Commitment; with attached signed
 154        Email     11/13/2015 Ron Gualtieri          John E. Collins Jr.           term sheet                                    IVC086807-IVC086809
                                                        Alex Nadalini; Anthony
                                                        Migliorino; Doug Smith;
                                                        Jack Rothkopf; Jeffrey T.
                                                        Hanuscin; Joe Corrato;
                                                        Michael Kolarik; Michael      Gualtieri - Monthly Monitoring Construction
 155        Email     11/13/2015 Nick Digianivittorio   Voiro                         Report; with attachments                      PSB037623-PSB037626
 156        Email     11/15/2015 Alex Nadalini          Judy Schmitt                  Re: Island View                               IVC086788
                                                        Joe Corrato; Anthony
 157        Email     11/16/2015 Alex Nadalini          Migliorino                    FW: Island View                               PSB037635-PSB037637
                                                        Joe Corrato; Anthony
                                                        Migliorino;Doug
                                                        Smith;Nick
                                                        Digianivittorio;Jack
                                                        Rothkopf;Jeffrey T.
 158        Email     11/19/2015 Alex Nadalini          Hanuscin                      Ron G.; with attachements                     PSB061506-PSB061510



                                                                                  8
                                Case 17-00202-elf       Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                              Desc
                                                               Exhibit B Page 10 of 35


                                                             PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type        Date      From                 To                           Subject/Description                               Bates/Dep Exhibit Number
 159        Email     11/20/2015 Alex Nadalini        Anthony Migliorino             RE: Ron Gualtieri - Island View                   PSB061531-PSB061533
                                 Matthew Clark
                                 <mclark@prudentialsa
 160        Email     11/20/2015 vingsbank.com>       Harlynconsulting@ptd.net       FW: Island View project; with attachments         PSB061545-PSB061555
 161        Email     11/24/2015 Ron Gualtieri        Robert White                   FW: Visit                                         IVC076411
                                                      Anthony Migliorino;Joe
 162        Email     11/25/2015 Alex Nadalini        Corrato                        Island View                                       PSB061673
                                                      Debbie Kelly; Anthony
 163        Email     11/25/2015 Joe Corrato          Migliorino                     RE: Renato Gualtieri/Island View                  PSB037658-PSB037659
 164        Excel     11/27/2015                                                     July 2014 Bank Activity spreadsheet               IVC237412

                                 Douglas L. Seavey, PE
                                 <dougs@landmark-      Ron Gualtieri' Ron
 165        Email     11/30/2015 se.com>               Gualtieri                     FW: Americorp; with attached letters              IVC210398-IVC210402
                                                       Joe Corrato; Anthony
 166        Email     11/30/2015 Alex Nadalini         Migliorino;Doug Smith         Island View; with attached appraisal conclusion   PSB061676-PSB061677
 167        Email      12/1/2015 Alex Nadalini         Doug Smith                    FW: Island View                                   PSB057584-PSB057586
                                                       A.J. Fanelli; Bruce E.
                                                       Miller; Dennis Pollack;
                                                       Francis V. Mulcahy;
                                                       Jerome R. Balka; Joe
 168        Email      12/1/2015 Joe Corrato           Corrato; John C. Hosier       Lava Demand Letter; with attachment               PSB061684-PSB061685

                                                        Nick Digianivittorio;Michael FW: Island View - Cash Flow Projection and
 169        Email     12/2/2015    Alex Nadalini        Kolarik                      Letter; with attached letter                      PSB037688-PSB037690

 170         Pdf      11/24/2014 Salvatore Fratanduono Renato J. Gualtieri           Loan Commitment Letter                            IVC087514-IVC087520

                                   Kuech, Dana on behalf                             FW: Island View Crossing II, LP conditions letter
 171        Email     12/4/2015    of - Sasso, William   Michael Cordone             121815; with attachments                          IVC08752-IVC087612
                                                                                                                                       IVC087624; IVC087568-
 172        Email     12/4/2015    Ron Gualtieri        William Sasso                FW: Catch-up; with attached mortgage              IVC087595
                                                                                     FW: Island View Crossing - additional
 173        Email     12/4/2015    Ron Gualtieri        William Sasso                attachments                                       IVC087621-IVC087623
                                   Jane Kauffman on
                                   behalf of William
 174        Email     12/4/2015    Sasso                Michael Cordone              FW: Meeting                                       IVC087630-IVC087631

                                                                                     FW: Island View Crossing II, LP conditions letter
 175        Email     12/4/2015    Ron Gualtieri        William Sasso                121815; with attached memos and letters           IVC087596-IVC087620



                                                                                 9
                                Case 17-00202-elf       Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                                    Desc
                                                               Exhibit B Page 11 of 35


                                                              PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type        Date      From                  To                              Subject/Description                                 Bates/Dep Exhibit Number
 176        Email     12/4/2015    Ron Gualtieri         William Sasso                   FW: Visit                                           IVC087602

                                 Dana Kuech on behalf                                    Renato Gualtieri, Island View Crossing II, LP
 177        Email      12/4/2015 of William Sasso     Anthony Migliorino                 Matter                                              IVC087627
 178        Email      12/4/2015 Ron Gualtieri        William Sasso                      FW: Meeting                                         IVC087629
 179         Pdf      11/25/2015                                                         Meeting Memorandum                                  IVC087607-IVC087608
                                                                                         Loans from Prudential Savings Bank to Island
 180         Pdf      12/23/2015 William Sasso           Anthony Migliorino              View Crossing II, L.P.                              IVC087628
                                                                                         Island View Crossing II, LP Default under Loan
 181         Pdf      12/18/2015 Anthony Migliorino      Ron Gualtieri                   with Prudential Savings Bank                        IVC087605-IVC087606

                                 Dana Kuech on behalf
 182        Email      12/4/2015 of William Sasso     Ron Gualtieri                      RE: Catch-up                                        IVC087625-IVC087626
 183         Pdf      11/11/2015                                                         Meeting Minutes, Construction Meeting               IVC237667-IVC237671
                                                                                         FW: Island View Crossing II, LP conditions letter
 184        Email     12/18/2015 Ron Gualtieri           William Sasso                   121815; with attached letter                        IVC076070-IVC076072
                                                         Joe Corrato; Anthony            Gaultieri title search results; with attached
 185        Email     12/18/2015 Doug Smith              Migliorino;Alex Nadalini        spreadsheet                                         PSB063045-PSB063046
 186        Email     12/24/2015 Alex Nadalini           Judy Schmitt                    Draw request                                        IVC014629-IVC014630
                                 Harlyn
                                 <harlynconsulting@ptd
 187        Email     12/30/2015 .net>                 Anthony Migliorino                Island View Crossings follow up                     PSB038280-PSB038281
                                                       Joe Corrato; Anthony
 188        Email     12/31/2015 Doug Smith            Migliorino;Alex Nadalini          IVC Call Memo final; with attached memo             PSB038292-PSB038294
 189        Email      1/6/2016 Doug Smith             William Sasso                     Island View Crossing; with attachments              PSB038301-PSB038327
 190        Email      1/6/2016 Doug Smith             William Sasso                     Island View Crossing; with attachments              PSB063712-PSB063737
                                                                                         Legal and Engineering payments; with attached
 191        Email      1/8/2016    Judy Schmitt          Ron Gualtieri                   spreadsheets                                        IVC080739-IVC080741
 192        Word       1/8/2016                                                          Notes of Visit from Doug Smith                      IVC277597-IVC277599

 193        Email     1/10/2016    Cheryl Nelson         Ron Gualtieri                   Updated Bank Visit notes; with attached notes       IVC069852-IVC069855
 194        Email     1/11/2016    Ron Gualtieri         Nancy Maychuk                   No Subject; with attachments                        IVC212140-IVC212150
                                                         Doug Smith;Joe Corrato;
 195        Email     1/11/2016    Alex Nadalini         Anthony Migliorino              RE: IVC site memo 011116 djrs                       PSB038334
                                                                                         FW: IVC site memo 011116 djrs; with attached
 196        Email     1/11/2016    Alex Nadalini         Nick Digianivittorio            photos                                              PSB063750-PSB063760
 197        Email     1/11/2016    Joe Corrato           Alex Nadalini                   Re: IVC site memo 011116 djrs                       PSB038336
                                                                                         Island View Crossing; with attached payment
 198        Email     1/12/2016    Michael Cordone       Doug Smith                      spreadsheet                                         PSB063762-PSB063764




                                                                                    10
                               Case 17-00202-elf    Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                             Desc
                                                           Exhibit B Page 12 of 35


                                                         PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From              To                           Subject/Description                              Bates/Dep Exhibit Number
                                                                                 Costs (Non0Overhead or Marketing)
 199        Excel     1/13/2016                                                  spreadsheet                                      IVC237693
 200         Pdf      1/10/2016                                                  Development Financial Analysis - Phasing         IVC212904-IVC212906
                                                                                 FW: Island View Crossing; with attached vendor
 201        Email     1/13/2016   Doug Smith        Alex Nadalini                payment spreadsheet                              PSB063779-PSB063781
                                                                                 FW: IVC Conference Call MFR; with attached
 202        Email     1/14/2016   Alex Nadalini     Nick Digianivittorio         Memo re: Conference Call                         PSB038379-PSB038380

                                                    Michael Cordone;Anthony
 203        Email     1/14/2016   Alex Nadalini     Migliorino                   RE: Island View Crossing                         PSB057587-PSB057589
                                                    Joe Corrato; Anthony
 204        Email     1/15/2016   Alex Nadalini     Migliorino;Doug Smith        FW: Island View Crossing                         PSB038392-PSB038396
                                                    Joe Corrato; Anthony
 205        Email     1/15/2016   Alex Nadalini     Migliorino;Doug Smith        RE: Island View Crossing                         PSB063811-PSB063815
 206        Email     1/15/2016   Doug Smith        Poduslenko, Nicholas         FW: Island View Crossing                         PSB038397-PSB038401
 207        Email     1/15/2016   Michael Cordone   Doug Smith'                  RE: IVC Draw Checks                              PSB038404-PSB038405
 208        Email     1/19/2016   Alex Nadalini     Michael Cordone              RE: Island View Crossing                         IVC087359-IVC087360
                                                    Joe Corrato; Doug
 209        Email     1/19/2016   Alex Nadalini     Smith;Anthony Migliorino     RE: Island View Crossing                         PSB063879-PSB063880
                                                    Joe Corrato; Anthony         IVC Draws; with attached disbursements
 210        Email     1/20/2016   Doug Smith        Migliorino;Alex Nadalini     spreadsheet                                      PSB063894-PSB063895
                                                                                 FW: Island View Crossing; with attached
 211        Email     1/25/2016   Michael Cordone   Doug Smith                   replacement draw request                         IVC213303-IVC213322
                                                    Alex Nadalini;Anthony
 212        Email     1/25/2016   Joe Corrato       Migliorino;Doug Smith        RE: Island View Crossing                         PSB038424-PSB038433
 213        Email     1/25/2016   Alex Nadalini     Joe Corrato                  RE: Island View Crossing                         PSB063957-PSB063960
                                                                                 RE: Island View Payments - Professional fee,
 214        Email     1/25/2016   Michael Cordone   Doug Smith                   etc.                                             PSB038434-PSB038436
 215        Email     1/26/2016   Ed McAllister     Bernie Sauer                 RE: Island View Crossing                         IVC334033-IVC334034
 216        Email     2/3/2016    Bernie Sauer      Ron Gualtieri                Fwd: Pumping Station                             IVC070176
                                                                                 Xylem Inquiry for Flygt - Construction - USA -
 217        Email     2/3/2016    Walt Zoladz       <flygt@xylemleads.com>       Construction - Xylem, Inc. - Godwin Pumps        IVC213661-IVC213662
                                                    Harlyn
                                                    <harlynconsulting@ptd.net
 218        Email     2/9/2016    Alex Nadalini     >                         RE: Island View                                     PSB038545-PSB038548
                                                                              FW: Island View Crossing; with attached vendor
 219        Email     2/10/2016   Ron Gualtieri     Judy Schmitt              payment detail and draw request                     IVC071948-IVC071970
                                                    Joe Corrato; Anthony
 220        Email     2/10/2016   Alex Nadalini     Migliorino;Doug Smith     FW: Island View Crossing; with attachments          PSB064135-PSB064158




                                                                            11
                               Case 17-00202-elf         Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                               Desc
                                                                Exhibit B Page 13 of 35


                                                              PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From                   To                            Subject/Description                               Bates/Dep Exhibit Number
                                                                                       Fwd: Island View - Escrow Release #3; with
                                                                                       attached escrow release and supporting
 221        Email     2/13/2016   Doug Smith             Anthony Migliorino            invoices                                          PSB057716-PSB057724
 222        Email     2/13/2016   Cordone, Michael       Anthony Migliorino            Re: Island View Crossing                          IVC213969-IVC213973
 223        Email     2/13/2016   Anthony Migliorino     Joe Corrato                   Re: Island View Crossing                          PSB057729-PSB057733
 224        Email     2/15/2016   Joe Corrato            Alex Nadalini                 Re: Island View Crossing                          PSB064184-PSB064185
 225        Email     2/16/2016   Michael Cordone        Ron Gualtieri                 FW: Prudential--IVC conference call               IVC069124
                                                                                       FW: Gary Reilly; with attached relationship
 226        Email     2/17/2016   Nick Digianivittorio   Gary Reilly                   information                                       PSB057736-PSB057762
                                                         DENISE MANNING-               Consulting Draw - Island View; with attached
 227        Email     2/17/2016   Jack Rothkopf          WILKE                         invoice                                           PSB057763-PSB057768
                                                                                                                                         IVC214045-
 228        Email     2/18/2016   Cordone, Michael       Nasatir, David                Island View Crossing                              IVC214046;SRSY182852
                                                                                       FW: Island View - Escrow Release #3; with
 229        Email     2/18/2016   Doug Smith             Gary Reilly                   attachments                                       PSB038760-PSB038768
 230        Email     2/18/2016   Doug Smith             Gary Reilly                   IVC restructure; with attached proposal           PSB038769-PSB038772
 231        Email     2/19/2016   Nasatir, David         Michael Cordone               Default Notices; with attached letters            IVC087297-IVC087316
 232        Email     2/19/2016   Michael Cordone        Ron Gualtieri                 FW: Island View Crossing                          IVC069150-IVC069152
                                                         Board of Directors (PSB)
                                                         <BoD@prudentialsavingsb
 233        Email     2/20/2016   Joe Corrato            ank.com>                 Gualtieri Loan Relationship                            PSB038781
 234        Email     2/24/2016   Walt Zoladz            Judy Schmitt             FW: My money                                           IVC214360;SRSY156983

 235        Email     2/24/2016   Alex Nadalini          Joe Corrato                   RE: IV Impairment Analysis; with attachments      PSB057779-PSB057788
 236        Email     2/24/2016   Michael Cordone        Ron Gualtieri                 FW: IVC proposal                                  IVC069627
 237         Pdf      2/24/2016   Michael Cordone        Ron Gualtieri                 RE: IVC proposal                                  IVC069628

 238        Email     2/24/2016   Alex Nadalini          Nick Digianivittorio          FW: IV Impairment Analysis; with attachments      PSB064221-PSB064230
 239        Email     2/25/2016   David Nasatir          Michael Cordone               Re: IVC proposal                                  IVC087282-IVC087283
                                                                                       FW: Lava v. Prudential; with attached complaint
 240        Email     3/2/2016    Michael Cordone        Ron Gualtieri                 and exhibits                                      IVC069646-IVC069670
 241        Email     3/8/2016    Jeffrey T. Hanuscin    Jack Rothkopf                 RE: IVC                                           PSB038939-PSB038942
 242        Email     3/8/2016    Joe Corrato            Gary Reilly;Doug Smith        RE: Updated Credit Report R. Gualtieri            PSB038946-PSB038947
                                                                                       Development Financial Analyis, Island View
 243         Pdf      2/25/2016                                                        Crossing Mix Use 73-96                            IVC214647-IVC214654
 244        Email     3/10/2016   David Nasatir          Michael Cordone               RE: Payoff by Lot                                 IVC087266-IVC087268
                                                                                       FW: Prudential/IVC; with attached proposal
 245         Pdf      4/4/2016    Michael Cordone        Ron J. Gualtieri              summary                                           IVC078778-IVC078780
 246        Email     4/6/2016    David Nasatir          Michael Cordone               RE: Island View Crossing                          IVC087234-IVC087235
 247         Pdf      4/6/2016    Michael Cordone        Ron J. Gualtieri              FW: Island View Crossing                          IVC078786-IVC078787



                                                                                  12
                               Case 17-00202-elf         Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                             Desc
                                                                Exhibit B Page 14 of 35


                                                              PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From                   To                             Subject/Description                            Bates/Dep Exhibit Number
 248        Email     4/6/2016    Michael Cordone        David Nasatir                  RE: Island View Crossing                       IVC214867-IVC214870
                                                         Anthony Migliorino; Joe
 249        Email     4/6/2016    David Nasatir          Corrato                        FW: Island View Crossing                       PSB057933-PSB057936
 250        Email     4/12/2016   Michael Cordone        Ron J. Gualtieri               FW: Island View Crossing; with attachments     IVC079099-IVC079192
 251        Email     4/12/2016   David Nasatir          Michael Cordone                RE: Island View Crossing                       IVC086912-IVC086913
                                                                                        RE: IVC - Water Main Escrow Release; with
 252        Email     4/20/2016   Michael Cordone        David Nasatir                  attached letter                                IVC215395-IVC215399
 253         Pdf      4/22/2016   Michael Cordone        Ron J. Gualtieri               FW: IVC - Aqua Escrow Release                  IVC079594-IVC079595
 254        Email     4/22/2016   David Nasatir          Michael Cordone                RE: IVC - Aqua Escrow Release                  IVC086907-IVC086908
 255        Email     4/22/2016   Gary Reilly            Anthony Migliorino             IVC Site Visit-4-22-16                         PSB039069
                                  Gary Reilly – Chief
                                  Credit Officer / 1st
 256        Email     4/22/2016   Vice President         File-Island View Crossing      Site Visit-Island View Crossing                PSB039070-PSB039072
                                                         Mr. Ron J. Gualtieri Ron       Fwd: IVC Hard Cost Draw; with attached draw
 257        Email     4/25/2016   Michael Cordone        Gualtieri                      and relationship summary                       IVC079611-IVC079614
 258        Email     4/25/2016   David Nasatir          Michael Cordone                RE: IVC Hard Cost Draw; with attachment        PSB039098-PSB039101
                                                                                        RE: For Discussion Purposes: IVC-Prudential;
 259        Email     4/26/2016   Christopher Hill       Michael Cordone                with attachment                                PSB039104-PSB039106
 260        Email     4/26/2016   Michael Cordone        Hill, Christopher              RE: IVC Hard Cost Draw                         PSB039111-PSB039116
 261        Email     4/27/2016   Christopher Hill       Michael Cordone                Re: IVC Hard Cost Draw                         PSB039117-PSB039121
 262        Email     4/27/2016   Christopher Hill       Michael Cordone                RE: IVC Hard Cost Draw; with attachment        IVC086890-IVC086896
 263        Email     4/28/2016   Michael Cordone        Ron J. Gualtieri               FW: IVC Hard Cost Draw                         IVC079624-IVC079627
 264        Email     4/28/2016   Michael Cordone        Gary Reilly                    IVC; with attached spreadsheet                 PSB039147-PSB039150
                                                         Doug Smith;Anthony
 265        Email     4/28/2016   Gary Reilly            Migliorino                     Fwd: IVC; with attached spreadsheet            PSB058032-PSB058035
                                                                                        FW: Prudential/IVC Development Construction
 266        Email     4/29/2016   Michael Cordone        Ron J. Gualtieri               Loan; with attachments                         IVC079634-IVC079640
                                                         Michael Cordone;Nasatir,
 267        Email     5/3/2016    Gary Reilly            David                          RE: IVC - Availability Issue                   PSB064419-PSB064420
                                                                                        IVC--$160K and Drywall issues; w/ attached
 268        Email     5/4/2016    David Nasatir          Michael Cordone                ledger and invoice detail                      PSB064429-PSB064434
 269        Email     5/4/2016    David Nasatir          Michael Cordone                Re: IVC--$160K and Drywall issues              IVC215495-IVC215496
 270        Email     5/6/2016    Ron Gualtieri          Michael Cordone                Re: IVC                                        IVC074081-IVC074082
                                                         Ron Gualtieri' Ron
 271        Email     5/12/2016   Judy Schmitt           Gualtieri                      FW: Cost actuals                               IVC078033
 272        Email     5/17/2016   Gary Reilly            Anthony Migliorino             IVC-Actual \vs. Budget; with attached table    PSB039188-PSB039200
                                                                                        Island View Budget; with attached Borrower's
 273        Email     5/23/2016   Michael Cordone        Nasatir, David                 Certificate and spreadsheet                    IVC215788-IVC215795
 274        Email     5/23/2016   Michael Cordone        Doug Smith                     FW: IVC Hard Cost Draw                         IVC215796-IVC215797
 275        Email     5/23/2016   Michael Cordone        David Nasatir                  RE: IVC                                        IVC215798-IVC215800



                                                                                   13
                               Case 17-00202-elf         Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                             Desc
                                                                Exhibit B Page 15 of 35


                                                              PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From                   To                          Subject/Description                               Bates/Dep Exhibit Number
 276        Email     5/23/2016   Michael Cordone        David Nasatir               RE: IVC; with attached draw request               IVC215801-IVC215810
                                                                                     FW: Island View Budget; with attached
 277        Email     5/24/2016   David Nasatir          Anthony Migliorino          spreadsheets                                      PSB039288-PSB039295
 278        Email     5/27/2016   Ron Gualtieri          Walt Zoladz                 FW: Upcoming Inspection                           IVC074969
                                                                                     RE: Island View Budget; with atttached escrow
 279        Email     6/15/2016   Michael Cordone        David Nasatir               release request and letters                       IVC079811-IVC079820
 280        Email     6/15/2016   Michael Cordone        Ron J. Gualtieri            FW: Island View Budget                            IVC079821-IVC079825
 281        Email     6/16/2016   Anthony Migliorino     Gary Reilly                 Re: IVC Payment-Premium Excavating                PSB007439-PSB007440
 282         Pdf      6/22/2016   Michael Cordone        Ron J. Gualtieri            FW: IVC; wth attached letters                     IVC079856-IVC079881
                                                                                     FW: Letters from Anthony Migliorino; with
 283        Email     6/23/2016   Ron Gualtieri          Joseph Ferry                attached response letter                          IVC075650-IVC075652
 284        Email     6/29/2016   Michael Cordone        Ron J. Gualtieri            FW: IVC; with attachments                         IVC334426-IVC334459
 285        Email     7/6/2016    Nick Digianivittorio   Anthony Migliorino          Re: Thursday IVC                                  PSB039617
                                                                                     RE: Island View Crossing Latest Migliorino
 286        Email     7/14/2016   David Nasatir          Michael Cordone             Default Letter                                    IVC216505-IVC216508
 287        Email     7/14/2016   Ron Gualtieri          Bernie Sauer                Re: Checking in with you                          IVC216539-IVC216541
                                                                                     Fwd: Island View Crossings Update to Final
 288        Email     7/28/2016   Anthony Migliorino     Dennis Pollack              Report July 26 2016; with attached reports        PSB058169-PSB058193

 289        Email      10/3/2016 Michael Cordone         Ron J. Gualtieri            FW: Island View Crossing//Settlement Proposal     IVC337340-IVC337344
 290         Pdf      10/25/2016                                                     Development Financial Analysis - Phasing          IVC219068-IVC219076
                                                                                     Island View Crossing II, L.P. ("IVC") Loan from
                                                                                     the Redevelopment Authority on the County of
 291         Pdf      12/7/2016   Michael Cordone        Robert White                Bucks                                             IVC219325-IVC219326
                                                                                     FW: See Message Below; with attached draw
 292        Email      1/14/2017 Ron Gualtieri           Michael Cordone             support                                           IVC341907-IVC341967
 293         Pdf       12/1/2014 Jerome Balka            Nick Digianivittorio        Isalnd View CrossingII, L.P. and page excerpt     PSB017641-PSB017642
 294         Pdf       3/4/2015                                                      Irrevocable Standby Letter of Credit              PSB017681-PSB017685
 295         Pdf      10/20/2014                                                     Management Loan Committee documents               PSB018061-PSB018082
 296         Pdf       5/30/2014                                                     Release of Collateral Mortgage                    PSB021021-PSB021024
 297         Pdf       2/3/2017                                                      Collateral Mortgage                               PSB021025-PSB021030
 298         Pdf       2/3/2017                                                      Collateral Mortgage                               PSB021031-PSB021035
                                                                                     476-490 West Street Road, Warminster,
 299         Pdf      5/22/2014   David H. Krauter       Renato J. Gualtieri         Pennslvania 18974-3222 and cover email            PSB021048-PSB021050
                                                                                     Durham Manor Report on Mortgage Loan
 300         Pdf      8/21/2012                                                      Application                                       PSB000277-PSB000281
 301         Pdf      8/16/2012                                                      Durham Manor LLC Loan Approval Summary            PSB000307-PSB000320
 302         Pdf      9/30/2011                          Renato J. Gualtieri         Steeple Run Loan Balance Memo                     PSB001080-PSB001081
 303         Pdf      11/8/2010                                                      Loan Review                                       PSB002879-PSB002882




                                                                                14
                               Case 17-00202-elf        Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                            Desc
                                                               Exhibit B Page 16 of 35


                                                             PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From                  To                           Subject/Description                             Bates/Dep Exhibit Number
                                                       Judy Schmitt and Ron
 304         Pdf      6/15/2010   Denise Manning-Wilke Gualtieri                     No Subject; with attached letter                PSB003280-PSB003281
 305         Pdf      4/1/2015    Ron Gualtieri        Salvatore Fratanduono         IVC Loan Processing                             PSB003308-PSB003309
 306         Pdf      8/27/2013                                                      Financing Structure Table                       PSB003450-PSB003451
 307         Pdf      8/20/2013                                                      Relationship Update                             PSB003472-PSB003476

 308         Pdf      8/19/2013   Salvatore Fratanduono Alex Nadalini                No Subject; with attached distribution          PSB003484-PSB003486

 309         Pdf      4/3/2015    Salvatore Fratanduono Ron Gualtieri                Island View Crossing II, LP                     PSB003493-PSB003494
 310         Pdf      6/27/2013   Ron Gualtieri         Salvatore Fratanduono        No Subject                                      PSB003503-PSB003504
 311         Pdf      8/28/2013   Ron Gualtieri         Salvatore Fratanduono        Accounts Payable                                PSB003500-PSB003501
                                                                                     Development Financial AnalysisIsland View
 312         Pdf      8/28/2013                                                      Crossing Mix Use 73-95                          PSB003517-PSB003526

 313         Pdf       2/11/2014 Salvatore Fratanduono Whom It May Concern           Island View Crossing II                         PSB003603-PSB003604
 314         Pdf       12/2/2015 Alex Nadalini         Nick Digianivittorio          Island View Report                              PSB005813-PSB005814
 315         Pdf       2/8/2016                                                      Journal Voucher and screen printouts            PSB005816-PSB005825
 316         Pdf       2/2/2016                                                      Construction Loan Draw Request                  PSB005861-PSB005868
 317         Pdf      10/20/2014                                                     Management Loan Committee documents             PSB006930-PSB006951
 318         Pdf       8/30/2013                                                     Relationship Update                             PSB006962-PSB006966
 319         Pdf       5/28/2015                                                     Relationship Review                             PSB006993-PSB007004
 320         Pdf       7/11/2014                                                     Request to Change Risk Rating                   PSB007009-PSB007017
 321         Pdf       7/16/2013                                                     Request to Change Risk Rating                   PSB007018-PSB007031
 322         Pdf       3/1/2013                                                      Relationship Credit Review                      PSB007035-PSB007048
 323         Pdf       4/20/2015                                                     Troubled Debt Restructure Form                  PSB007053-PSB007055
 324         Pdf       5/5/1015                                                      Impairment Analysis Table                       PSB007050-PSB007051
                                                                                     Loan Maturity - Modification and Extension
 325         Pdf      4/20/2015                                                      Request                                         PSB007065-PSB007066
 326         Pdf      6/12/2014                                                      Relationship Update - Temporary Extension       PSB007077-PSB007078
 327         Pdf      9/17/2013                                                      Loan Maturity Extension Form                    PSB007079-PSB007085
 328         Pdf      9/30/2015                                                      Watch List Action Plan and Status Report        PSB007114-PSB007123
 329         Pdf      2/9/2016                                                       Release of Funds - Isalnd View                  PSB007370-PSB007428
 330         Pdf      4/22/2016                                                      Confirmation of Funds Received                  PSB007447-PSB007457
 331         Pdf      4/12/2016                                                      Construction Loan Draw Request                  PSB007475-PSB007480
                                                                                     Settlement Package - Island View Crossing II,
 332         Pdf      9/20/2013                                                      L.P.                                            PSB009919-PSB009999

 333         Pdf       9/18/2013 Salvatore Fratanduono Ron Gualtieri                 Land Only-Refinance, Island View Crossing II    PSB010197-PSB010200
 334         Pdf      10/19/2011                                                     Recorded Collateral Mortgage Island View        PSB010332-PSB010339
 335         Pdf       7/10/2015                                                     Calnshire Property Report                       PSB013004-PSB013007



                                                                                15
                                Case 17-00202-elf        Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                            Desc
                                                                Exhibit B Page 17 of 35


                                                              PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type        Date      From                  To                         Subject/Description                               Bates/Dep Exhibit Number
 336         Pdf       No Date                                                      Notes of Gualtieri relationship                   PSB013155
 337         Pdf      6/30/2015                                                     Island View Marketing Plan                        PSB013423-PSB013428
                                                                                    Journal Voucher, statements and screen
 338         Pdf       5/1/2015                                                     printouts re: Calnshire                           PSB014798-PSB014822
                                                                                    Action by Unanimous Consent in Lieu of Special
                                                                                    Meeting of Shareholders and Board of Directors
 339         Pdf      9/13/2012                                                     of Americorp                                      PSB016041-PSB016044
 340         Pdf      3/20/2013                                                     Memo to file re: Durham Manor                     PSB016352-PSB016363
                                                                                    RE: proposed DIP loan; with attached Appraisal
 341        Email     2/17/2017    Ron Gualtieri         John Barrasso              Report dated 11/17/15                             IVC282258-IVC282365
                                                         Kevin O'Halloran; Ralph
 342        Email      3/3/2018    Aris Karalis          Brotherton                 Island View; with attached CBRE appraisals        IVC284108
                                                                                                                                      IVC346812-
                                                                                                                                      IVC346815;IVC351588-
 343         Pdf       3/8/2018                                                     IVC General Ledger                                IVC351591
                                                                                    FW: Island View & Pru complaint draft; with
 344        Email     11/29/2018 Ralph Brotherton        Aris Karalis               attachments                                       IVC295926-IVC295935
                                                                                    Island View Crossing II, LP (Bank. No. 17-
 345        Email     12/17/2018 Aris Karalis            Gerlach, William J         14454); with attached letter                      IVC254278-IVC254321
                                                         Kevin O'Halloran; Ralph
 346        Email      2/25/2019   Jill Hysley           Brotherton; G.Adelman      Trustee v. PSB; with attached motion              IVC299357-IVC299599
 347         Pdf      12/31/2008                                                    Gloabal Propert Analysis table                    IVC008026-IVC008027
 348         Pdf       9/20/2013                                                    Mortgage Note $1.4M                               IVC007790-IVC007796
 349         Pdf       7/15/2015                                                    Development Financing Analysis - Phasing          IVC009599-IVC009601
 350         Pdf       1/27/2012                                                    Home Depot receipts and statements                IVC039280-IVC039319
 351        Email      4/6/2019    Michael Cordone       David Nasatir              RE: IVC; with attached messages                   IVC086813-IVC086853
 352        Email      4/6/2019    Michael Cordone       David Nasatir              RE: IVC                                           IVC086816-IVC086817
 353        Email      4/6/2019    David Nasatir         Michael Cordone            FW: IVC                                           IVC086859-IVC086860
 354        Email      4/6/2019    Michael Cordone       Doug Smith                 FW: IVC Hard Cost Draw; with attachments          IVC086861-IVC086869
 355         Pdf       1/21/2016   Christopher D. Hill   Renato Gualtieri           Demand for Financial Statements                   IVC071731-IVC071733
                                                                                    Signed E.D.Pa. Order re: Karalis PC Fee
 356         Pdf      12/3/2018                                                     Application
                                                                                    Select pages of transcript of Bernie Sauer from
 357         Pdf      11/9/2017                                                     Case 17-14454-ELF
 358         Pdf      8/29/2012                                                     Durham Construction Loan
                                                                                    Select pages of transcript of Michael Cordone
 359         Pdf      10/19/2017                                                    from Case 17-14454-ELF
                                                                                    Signed E.D.Pa. Order re: Smith Kane Fee
 360         Pdf      12/3/2018                                                     Application
 361         Pdf      1/21/2020                                                     Errata Sheet of Nicholas A. DiGianvittorio



                                                                               16
                                Case 17-00202-elf    Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                             Desc
                                                            Exhibit B Page 18 of 35


                                                          PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type        Date      From              To                        Subject/Description                                 Bates/Dep Exhibit Number
 362         Pdf      9/20/2013                                                IVC Mortgage Note $1.4MM
                                                                               Durham Manor & Steeple Run memo (PRU
 363         Pdf                                                               01564)

                                                                               Subject: FW: Draw Request
                                                                               Forwarded email from Alex Nadalini re:
 364        Email     12/24/2015 Nadalini, Alex      Judy Schmitt              Prudential wants to pay subcontractors directly.
                                                                               Michael Cordone Notes of Telephone
 365         Pdf      1/13/2016                                                Conference with Prudential
                                                                               Michael Cordone Notes of Telephone
 366         Pdf      1/19/2016                                                Conference with Prudential
                                                                               Michael Cordone Notes of Telephone
 367         Pdf       2/1/2016                                                Conference with Prudential
                                                                               Michael Cordone Notes of Telephone
 368         Pdf       2/2/2016                                                Conference with Prudential
                                                                               Michael Cordone Notes of Telephone
 369         Pdf      3/11/2016                                                Conference with Prudential
 370        Email     1/14/2016    Michael Cordone   Anthony Migliorino        Subject: Island View Crossing
                                                                               Subject: FW: Island View Payments -
 371        Email     1/25/2016    Michael Cordone   Doug Smith                Professional fee, etc.
                                                                               Minutes of the Special Meeting of the
                                                                               Redevelopment Authority of the County of
 372         Pdf      10/14/2016                                               Bucks
                                                                               Notice of Intention to File Mechanic's Lien Claim
 373         Pdf      12/15/2016                                               re: Premium Excavating, LLC
                                                                               PSB Letter to Investors re: Relationship with
 374         Pdf       3/2/2009                                                Gualtieri
                                                                               PSB Letter to Investors re: Relationship with
 375         Pdf       2/11/2014                                               Gualtieri
 376         Pdf      11/20/2015                                               PSB Press Release

 377         Pdf      2/23/2016                                                Letter from William Sasso, Esq. to Obermayer
 378        Email     2/25/2016    Michael Cordone   David Nasatir             Subject: RE: IVC proposal
                                                                               Transcript of Hearing Before Hon. Eric L. Frank
 379         Pdf      10/19/2017                                               re: Case 17-14454-ELF
                                                                               Memorandum Opinion of Hon. Eric L. Frank on
 380         Pdf      5/23/2019                                                Prudential's Motion to Dismiss
                                                                               Order of Hon. Eric L. Frank on Prudential's
 381         Pdf       5/23/2019                                               Motion to Dismiss
 382         Pdf      10/19/2011                                               Island View Crossing II Collateral Mortgage     D-1



                                                                          17
                               Case 17-00202-elf           Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                            Desc
                                                                  Exhibit B Page 19 of 35


                                                                PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From                    To                        Subject/Description                                Bates/Dep Exhibit Number
 383         Pdf      3/1/2013                                                       Relationship Credit Review                         D-3
 384        Email     4/10/2014    Digianivittorio, Nick   Sal Fratanduono           Ron's Appraisal Values                             D-6
 385         Pdf      7/24/2012                                                      Ron Gualtieri Personal Financial Statement         D-7

 386         Pdf      9/20/2013                                                      Island View Crossing Loan Agreement $1.4MM         D-15
 387        Email     8/16/2013    Gualtieri, Renato       Sal Fratanduono           Island View Pre Sale - Site Prep                   D-16
 388        Email     8/29/2013    Gualtieri, Renato       Sal Fratanduono           Island View Loan Struct 8-23-13                    D-17
 389         Pdf      9/19/2013                                                      HUD-1 Settlement Statement                         D-18
                                                                                     Letter from Orens Bros. re: Possible Acquisition
                                                                                     of Partnership Interests in Island View Crossing
 390         Pdf      10/3/2013                                                      II, L.P.                                           D-19
 391        Email     7/3/2014     Sal Fratanduono         Ron Gualtieri             IVC Values                                         D-21
 392        Email     5/27/2014    Sal Fratanduono         Ron Gualtieri             Island View Sales Activity May 6 2014              D-24
                                                                                     Americorp Homes Letter re: Island View
 393         Pdf      12/5/2013                                                      Crossing II, LP - Loan #11-00432763                D-25
 394         Pdf      9/3/2017                                                       IVC Subsidiary Ledger                              D-36
                                                                                     Americorp Homes Letter re: Island View Escrow
 395         Pdf      3/26/2015                                                      Release                                            D-37
                                                                                     IVC Development Construction Loan Agreement
 396         Pdf      11/26/2014                                                     $5.54MM                                            D-38
                                                                                     IVC Projection; IVC 12-Month Projection (Rev)-
 397        Email     10/15/2014 Judy Schmitt              Sal Fratanduono           incl OH Details                                    D-39
                                                                                     IVC Construction Revolver - Release of Funds
 398         Pdf      8/13/2015                                                      Loan #48-00000352 (Draw Request)                   D-42
                                                                                     IVC Construction Revolver - Release of Funds
 399         Pdf      12/2/2015                                                      Loan #48-00000352 (Draw Request)                   D-43
                                                                                     IVC Construction Revolver - Release of Funds
 400         Pdf      2/15/2016                                                      Loan #48-00000352 (Draw Request)                   D-44
                                                                                     Complaint - McElderry Drywall Inc v. Americorp
 401         Pdf      9/22/2016                                                      Homes Inc.                                         D-45
                                                                                     IVC Construction Revolver - Release of Funds
 402         Pdf      1/27/2016                                                      Loan #48-00000352 (Draw Request)                   D-47
                                                                                     Subject: FW: IVC Hard Cost Draw (with
 403        Email     4/25/2016    Michael Cordone         Doug Smith                attached Draw Request Loan #48-00000352)           D-48
                                                                                     Subject: Island View Crossing (with attached
                                                                                     Vendor Payments and IVC Hard Cost Draw
 404        Email     2/10/2016    Michael Cordone         Doug Smith                Request)                                           D-49
                                                                                     Claim of Lien - Frank Antolino (Antolino
 405         Pdf      7/29/2016                                                      Construction)                                      D-50




                                                                                18
                               Case 17-00202-elf    Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                             Desc
                                                           Exhibit B Page 20 of 35


                                                         PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From             To                        Subject/Description                                 Bates/Dep Exhibit Number

                                                                              Island View Crossing II, L.P. Bankruptcy Filing -
 406         Pdf      7/28/2017                                               Official Form 202 & Official Form 206 A/B           D-51
                                                                              One State Street Bankruptcy Filing. - Official
 407         Pdf      7/19/2017                                               Form 202 & Official Form 204                        D-52
 408         Pdf      12/8/2015                                               Invoices from United States Plumbing                D-53
                                                                              IVC Construction Revolver - Release of Funds
 409         Pdf      1/27/2016                                               Loan #48-00000352 (Draw Request)                    D-54
                                                                              IVC Construction Revolver - Release of Funds
 410         Pdf      9/23/2015                                               Loan #48-00000352 (Draw Request)                    D-55
                                                                              IVC Construction Revolver - Release of Funds
 411         Pdf      11/20/2015                                              Loan #48-00000352 (Draw Request)                    D-56
                                                                              Answer and New Matter - Republic First Bank v.
 412         Pdf      6/25/2015                                               Fidelity Properties, Inc.                           D-58
                                                                              Development Construction Loan Agreement of
 413         Pdf      6/21/2010                                               Durham Manor, LLC                                   D-66

 414         Pdf      6/21/2010                                               Collateral Mortgage of Calnshire Estates, LLC       D-67
                                                                              Revised and Restatement Development
                                                                              Construction Loan Agreement of Durham
 415         Pdf      9/20/2011                                               Manor, LLC                                          D-68
                                                                              Americorp Homes Letter re: Durham Ridge -
 416         Pdf      6/19/2012                                               Calnshire Proposed Modification                     D-70
                                                                              Second Addendum to Revised and Restatement
                                                                              Development Construction Loan Agreement of
 417         Pdf      9/13/2012                                               Durham Manor, LLC                                   D-72
                                                                              Re: Island View Crossing [DS-
 418        Email      1/8/2015    Adelman, Gregg   Ron Gualtieri             IMAN_BB.FID674443]                                  D-89
                                                                              Complaint - Monica L. Caione v. Island View
 419         Pdf      6/29/2016                                               Crossing II, L.P.                                   D-92
                                                                              Exhibit B - Use of Repayments from Durham
 420         Pdf                                                              Manor

 421        Excel     12/31/2011                                              Global Property Analysis of Renato J. Gualtieri
 422         Pdf       9/12/2011                                              IVC Articles of Incorporation
                                                                              30(b)(6) Deposition Notice to Prudential Savings
 423         Pdf      11/21/2019                                              Bank                                             P-1
                                                                              Adversary Complaint - In re: Island View
 424         Pdf      12/3/2018                                               Crossing II, L.P.                                P-2




                                                                         19
                               Case 17-00202-elf     Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                              Desc
                                                            Exhibit B Page 21 of 35


                                                          PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From              To                         Subject/Description                                 Bates/Dep Exhibit Number
                                                                                Prudential's Answer with Affirmative Defenses
                                                                                and Counterclaims - In re: Island View Crossing
 425         Pdf      7/31/2019                                                 II, L.P.                                            P-3
                                                                                Development Construction Loan Agreement of
 426         Pdf      11/26/2014                                                Island View Crossing, L.P.                          P-32
                                                                                Prudential Bancorp, Inc. Press Release
                                                                                Announcing Appoitnment of Chief Operating
 427         Pdf      9/16/2015                                                 Officer and Other Managerial Changes                P-35
                                                                                Letter from William R. Sasso, Esq. to Anthony
                                                                                Migliorino re: Loans from Prudential Savings
 428         Pdf      12/23/2015                                                Bank to Island View Crossing II, L.P.               P-54

 429         Pdf      2/23/2015                                                 Letter from William Sasso, Esq. to Obermayer        P-64
 430        Excel                                                               Prudential Loan Balance Spreadsheet
                                                                                Civil Court Sheet - Prudential violation of terms
 431         Pdf      11/7/2016                                                 of stay (J. McMaster)
 432         Pdf      12/1/2015                                                 Construction Loan Draw Request Documents
                                                                                Prudential Approval of Durham Manor, LLC
 433         Pdf      6/18/2010                                                 Loan $5.136MM
                                                                                Subject: Remaining Escrow Release
 434        Email     12/2/2016    Michael Cordone   Nicholas Poduslenko        Requirements
                                                                                Minutes of the Special Meeting of the
                                                                                Redevelopment Authority of the County of
 435         Pdf      10/14/2016                                                Bucks
                                                                                Americorp Homes Letter re: IVC Loan
 436         Pdf       4/1/2015                                                 Processing
                                                                                Subject: IVC Water Main Escrow Release #1
 437        Email     4/18/2016    Michael Cordone   David Nasatir              (with attachment)
 438        Email     4/18/2016    Michael Cordone   David Nasatir              Subject: IVC - Aqua Agreement and LOC
                                                                                PSB Letter to Investors re: Relationship with
 439         Pdf      2/11/2014                                                 Gualtieri
 440        Email     4/19/2016    Michael Cordone   David Nasatir              Subject: IVC - Aqua Agreement and LOC
 441        Email     4/20/2016    Michael Cordone   David Nasatir              Subject: IVC Water Main Escrow Release
 442        Email     5/5/2016     David Nasatir     Michael Cordone            Subject: re: IVC -- $160K and Drywall Issues
                                                                                Mgmt Loan Committed - Loan Approval
 443         Pdf      10/20/2014                                                Summary and Review
                                                                                Troubled Debt Restructure Form - One State
 444         Pdf      12/10/2014                                                Street Associates, LP
 445         Pdf       4/13/2016                                                Letter re: Confirmation of receipt of payment
 446         Pdf       4/12/2016                                                Construction Loan Draw Request



                                                                           20
                               Case 17-00202-elf      Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                                 Desc
                                                             Exhibit B Page 22 of 35


                                                            PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From                To                           Subject/Description                                 Bates/Dep Exhibit Number
 447        Email     10/29/2015 Alex Nadalini         Michael Kolarik              Subject: FW: Island View Update
                                                                                    Subject RE: Island View townhouses - 5 units
 448        Email     7/22/2015    Alex Nadalini       Christian Maier              and 7 units pads
                                                                                    Loan Approval Summary for new client Nancy
 449         Pdf       5/9/2014                                                     Maychuck                                            PSB021128-PSB021137
                                                                                    Stock Purchase Agreement between Nancy M.
 450         Pdf       5/30/2014                                                    Maychuck and Ron Gualtieri                          PSB013521-PSB013522
 451         Pdf      11/18/2011                                                    Second Allonge to Durham Manor Note                 PSB020366-PSB020371
 452         Pdf      11/18/2014 Jerome Balka          Salvatore Fratanduono        Letter re: Island View Crossing II, LP              PSB015656-PSB015657
 453         Pdf       9/20/2011                                                    Allonge to Durham Manor Note                        PSB020364-PSB020365
 454         Pdf       12/1/2015                                                    Construction Loan Draw Request                      PSB005960-PSB006036
                                                                                    Bristol Borough Irrevocable Standy-By Letter of
 455         Pdf      11/18/2015                                                    Credit - Table                                      PSB007528-PSB007532
                                                                                    Appraisal Report of Island View Crossing II as of
 456         Pdf       6/1/2014                                                     June 1, 2014 prepared by Mastroieni                 PSB009635-PSB009744
                                                                                    Americorp Accounts Payable
 457         Pdf       5/31/2013                                                    Summary/Reconciliation Report                       PSB003581-PSB003584
 458         Pdf       4/6/2005 Stephen Sindiag        Jeffrey Goudsward            ECP-Land Recycling Program                          PSB013221-PSB013229
 459         Pdf       9/17/2013                                                    Loan Maturity Extension Form                        PSB011395-PSB011396
 460         Pdf       12/4/2014 Salvatore Fratanduono William Salerno              Letter re: Island View Crossing II, L.P.            PSB015658-PSB015665
 461         Pdf      10/24/2011 Ron Gualtieri         David Krauter                Letter re: Durham Manor Construction Draws          PSB000927-PSB000928
 462         Pdf      10/20/2014                                                    Management Loan Committee documents                 PSB009869-PSB009890
 463         Pdf       8/13/2015                                                    Journal Voucher, invoice and letters                PSB006829-PSB006832
 464         Pdf       1/1/2015                                                     Allonge to Business Line of Credit Note             PSB012013-PSB012018
 465         Pdf       1/27/2015                                                    Subordination Agreement - Calnshire Estates         PSB009365-PSB009384
 466         Pdf       4/12/2016                                                    Construction Loan Draw Request                      PSB007305-PSB007308
 467         Pdf       9/29/2014                                                    Tri-Party Servicing Agreement                       PSB000694-PSB000697
 468         Pdf      11/13/2014                                                    Island View Commercial Loan Application             PSB009588-PSB009591
 469         Pdf      11/26/2014                                                    Post-Closing Compliance Agreement                   PSB009357-PSB009359
 470         Pdf       3/4/2015                                                     Subdivision Financial Security Agreement            PSB017663-PSB017680
 471         Pdf       9/12/2008                       David Krauter                Appraisal - Steeple Run LP                          PSB010699-PSB010708
 472         Pdf      11/10/2015                                                    Journal Voucher and backup                          PSB006124-PSB006143
                                                                                    Summary Appraisal Report of Island View
                                                                                    Crossing II prepared by Mastroieni - One South
 473         Pdf      10/20/2011                                                    State Street                                        PSB012214-PSB012319
 474         Pdf       11/6/2009 David Krauter         Americorp Homes              Extension Letters                                   PSB010612-PSB010618
 475         Pdf       7/19/2011                                                    Construction Loan Disbursements                     PSB014823-PSB014841
 476         Pdf       11/8/2010                                                    Loan Review                                         PSB008965-PSB008968
                                                                                    FW: First Federal Savings & Loan w/ attached
 477        Email     11/8/2015    Alex Nadalini       Bruce E. Mille               spreadsheet                                         PSB061138-PSB061143



                                                                               21
                               Case 17-00202-elf      Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                               Desc
                                                             Exhibit B Page 23 of 35


                                                            PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From                To                          Subject/Description                                Bates/Dep Exhibit Number
 478         Pdf       8/21/2013                                                   Note re: Outline of Partnership                    PSB003470-PSB003471
 479         Pdf      10/23/2015                                                   Journal Voucher and backup                         PSB006592-PSB006596
 480         Pdf       5/30/2014                                                   HUD Settlement Statement                           PSB013523-PSB013527
                                                                                   Letter re: Durham Ridge - Calnshire Proposed
 481         Pdf       6/19/2012 Ron Gualtieri         David Krauter               Modification                                       PSB003538-PSB003546
 482         Pdf      11/24/2014 Robert White          Thomas Vento                Lettter re: Island View Crossing II                PSB003371-PSB003376
                                                                                   Letter re: Possible Acquisition of Partnership
 483         Pdf       10/3/2013 Orens Brothers Real EsRon Gualtieri               Interests re: Island View Crossing II, LP          PSB013217-PSB013220
 484         Pdf       9/20/2013                                                   Confession of Judgment Folder                      PSB010023-PSB010074
 485         Pdf      11/26/2014                                                   Development Construction Loan Agreement            PSB017498-PSB017539
 486         Pdf      11/20/2014                                                   Tabs re: Lava Funding                              PSB014066-PSB014113
 487         Pdf       6/24/2014 Robert White          Jerome Balka                Memo re: Island View Crossing II                   PSB018366-PSB018368
 488         Pdf       1/6/2012                                                    Allonge to Business Line of Credit Note            PSB016088-PSB016093
 489         Pdf       6/20/2016                                                   Commercial Loan Account Summary                    PSB013636-PSB013647
                                                                                   Allonge to Revolving Line of Credit Account
 490         Pdf       1/1/2014                                                    Agreement                                          PSB011372-PSB011377

                                                       Christian Maier;Michael      RE: Island View townhouses- 5 units and 7 units
 491        Email      7/22/2015 Alex Nadalini         Kolarik;Nick Digianivittorio pads                                              PSB013483-PSB013484
 492         Pdf       9/20/2014                                                    Global Property Analysis                          PSB007086-PSB007088
 493         Pdf      12/31/2014                                                    IVC General Ledger 2014                           IVC346547-IVC346558
 494         Pdf       4/18/2013                                                    Development Financial Analysis - IVC 144          PSB000239-PSB000240
 495         Pdf      11/26/2014                                                    Cross Subordination Agreement                     PSB007005-PSB007008
                                                                                    Approval of Covergae Under the National
 496         Pdf      2/20/2015                                                     Pollutant Discharge Elimination System            PSB010202-PSB010204
 497         Pdf      5/14/2014                                                     Management Loan Committee documents               PSB006878-PSB006886
 498         Pdf      4/6/2010     David Krauter       Ron Gualtieri                Letter re: #49-7                                  PSB000756-PSB000761
 499         Pdf      2/13/2013                                                     Development Financial Analysis - Calnshire        PSB003576-PSB003580
                                                                                    Open End Mortgage and Security Agreement -
 500         Pdf      7/19/2011                                                     Calnshire                                         PSB014573-PSB014605
 501         Pdf      9/20/2011                                                     Allonge to Note - Steeple Run LP                  PSB014970-PSB014971
                                                                                    Mortgage b/w IVC and Recevelopment Authority
 502         Pdf       6/13/2003                                                    of the County of Bucks                            PSB010341-PSB010355
 503         Pdf       3/18/2015 James Dillon          Prudential                   Letter re: Letter of Credit #IVC-1                PSB007293
 504         Pdf       7/9/2015                                                     American Title Property Report                    PSB012994-PSB012999
 505         Pdf      12/21/2012                                                    Wire Transfer Authorization From                  PSB000004-PSB000005
 506         Pdf                                                                    Marketing Plan                                    PSB013158-PSB013165
 507         Pdf      1/27/2016                                                     Inspection Report                                 PSB005853-PSB005858
                                                                                    Recorder Power of Attorney, Deed and
 508         Pdf      12/1/2014                                                     Mortgage                                          PSB014157-PSB014196



                                                                              22
                               Case 17-00202-elf     Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                            Desc
                                                            Exhibit B Page 24 of 35


                                                           PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From               To                        Subject/Description                               Bates/Dep Exhibit Number
 509         Pdf       5/5/2015                                                 IVC Mothinly Draw Reconciliation                  PSB003627

 510         Pdf                                                                Allonge to Business Line of Credit Note - Draft   PSB019013-PSB019018
 511         Pdf      5/9/2014                                                  Loan Approval Summary                             PSB006952-PSB006961
 512         Pdf      8/31/2015                                                 Journal Voucher and backup                        PSB006787-PSB006814
                                                                                Images of checks made payable to Renato
 513         Pdf      9/29/2014                                                 Gualtieri                                         PSB013176

 514         Pdf      1/23/2015                                                 Wire Transfer Authorization Form with backup      PSB007977-PSB008082
 515         Pdf      9/13/2012                                                 Third Allonge to Note - Durham Manor              PSB020372-PSB020381

 516         Pdf      1/21/2015                                                 Troubled Debt Resturcture Form - Steeple Run      PSB007058-PSB007063
 517        Email     4/2/2015     Ron Gualtieri      Sal Fratanduono           Draw Reconciliation                               PSB003622-PSB003623

 518         Pdf      8/19/2011                                                 Wire Transfer Authorization Form with backup      PSB001143-PSB001159
 519         Pdf      6/20/2014                                                 Temporary Loan Maturity Extension Form            PSB011431-PSB011436
 520         Pdf      2/25/2015                                                 IVC Consolidated Loan Report                      PSB007945-PSB007948
 521         Pdf      7/10/2015                                                 American Title Property Report                    PSB013000-PSB013003
                                                                                Mortgage b/w IVC and Recevelopment Authority
 522         Pdf      6/13/2003                                                 of the County of Bucks                            PSB003356-PSB003370
                                                                                Summary Appraisal Report prepared by
 523         Pdf       5/4/2011                                                 Laubmeier Valuation Associates                    PSB001972-PSB002032
                                                                                Commercial Mortgage Loan - 476 Street Road
 524         Pdf      5/30/2014                                                 Associates                                        PSB014228-PSB014239
 525         Pdf      11/9/2012                                                 HUD Settlement Statement                          PSB016615-PSB016634
                                                                                Letter re: Updated Summary Estate Appraisal
 526         Pdf       2/10/2014 Coyle, Lynch & CompanSal Fratanduono           Report                                            PSB008101-PSB008169
 527         Pdf       2/26/2015 Salvatore Fratanduono Jerome Balka             Island View Crossing II - Bristol Borough         PSB017599-PSB017603
 528         Pdf      11/23/2011                                                Second Allonge to Note - Steeple Run              PSB018732-PSB018737
 529         Pdf       6/21/2010                                                Collateral Mortgage - Durham Manor                PSB008355-PSB008361
 530         Pdf       9/30/2010                                                Large Borrower Review                             PSB011457-PSB011463
 531         Pdf       1/8/2015                                                 Recorded Subordination Agreement                  PSB009390-PSB009394

 532         Pdf      11/20/2012                                                Wire Transfer Authorization Form with backup      PSB000068-PSB000096
 533         Pdf       4/18/2013                                                Development Financial Analysis - IVC 144          PSB003571-PSB003575
 534         Pdf      11/26/2014                                                Cross Subordination Agreement                     PSB015637-PSB015640
                                                                                Approval of Covergae Under the National
 535         Pdf      2/20/2015                                                 Pollutant Discharge Elimination System            PSB010092-PSB010105
 536         Pdf      5/14/2014                                                 Management Loan Committee documents               PSB021095-PSB021104
 537         Pdf      4/6/2010     David Krauter      Ron Gualtieri             Letter re: #49-7                                  PSB010607-PSB010611



                                                                           23
                               Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                           Desc
                                                          Exhibit B Page 25 of 35


                                                        PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From            To                        Subject/Description                               Bates/Dep Exhibit Number
 538         Pdf      10/17/2006                                             Corrective Deed                                   PSB013177-PSB013179
                                                                             Troubled Debt Structure Form - One State
 539         Pdf      12/10/2014                                             Street                                            PSB007056-PSB007057
 540         Pdf       9/7/2012                                              Allonge to Note - Calnshire                       PSB014557-PSB014558
                                                                             FDIC Website pages:
                                                                             https://www.fdic.gov/regulations/laws/rules/8000-
 541                                                                         7 400.html
                                                                             Complaint in Lava Funding, LLC v. Prudential
                                                                             Savings Bank, Francesco Gualtieri, Renato
                                                                             Gualtieri, Island View Crossing II, LP; CCP
 542                  1/21/2016                                              Phila. No. 160102716
                                                                             Complaint in Island View Properties, Inc.
                                                                             t/a Island View Crossing II,
                                                                             LP, and Renato J. Gualtieri v.
                                                                             Prudential Savings Bank; Phila CCP No.
 543                  3/31/2016                                              160303161

                                                                             Complaint in Prudential Savings Bank v.
                                                                             Durham Manor, LLC and
 544                  7/20/2016                                              Renato J. Gualtieri; CCP Bucks No 2016-04501

                                                                             Complaint in Prudential Savings Bank v.
                                                                             Fidelity Properties, Inc. and
 545                  7/20/2016                                              Renato J. Gualtieri; CCP Bucks No. 2016-04502

                                                                             Complaint in Prudential Savings Bank v.
 546                  7/20/2016                                              Renato J. Gualtieri; CCP Bucks No. 2016-04504

                                                                             Complaint in Prudential Savings Bank v.
                                                                             Island View Crossing II, LP,
                                                                             Island View Properties, and
 547                  7/20/2016                                              Renato J. Gualtieri; CCP Bucks No. 2016-04505
                                                                             Complaint in Prudential Savings Bank v.
                                                                             One State Street Associates, L.P., Fidelity
                                                                             Properties, Inc., and Renato J. Gualtieri; CCP
 548                  7/20/2016                                              Bucks No. 2016-04500
                                                                             Complaint in Prudential Savings Bank v. Steeple
                                                                             Run, L.P. and Renato
 549                  7/20/2016                                              J. Gualtieri; CCP Bucks No. 2016-4503




                                                                        24
                               Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                         Desc
                                                          Exhibit B Page 26 of 35


                                                        PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From            To                        Subject/Description                             Bates/Dep Exhibit Number
                                                                             Complaint in Prudential Savings Bank v.
                                                                             One State Street Associates,
                                                                             L.P., Fidelity Properties, Inc.,
                                                                             and Renato J. Gualtieri; CCP Phila. No.
 550                  10/17/2016                                             161002304

                                                                             Complaint in Prudential Savings Bank v.
                                                                             Fidelity Properties, Inc. and
 551                  10/17/2016                                             Renato J. Gualtieri; CCP Phila. No. 161002357
                                                                             Complaint in Prudential Savings Bank v.
                                                                             One State Street Associates,
 552                  10/17/2016                                             L.P.; CCP Phila. No. 161002321

                                                                             Complaint in Prudential Savings Bank v.
 553                  10/17/2016                                             Renato J. Gualtieri; CCP Phila. No. 161002359

                                                                             Complaint in Prudential Savings Bank v.
 554                  10/17/2016                                             Steeple Run, L.P.; CCP Phila. No. 161002358

                                                                             Complaint in Prudential Savings Bank v.
                                                                             Durham Manor, LLC and
 555                  10/17/2016                                             Renato J. Gualtieri; CCP Phila. No. 161002364

                                                                             Complaint in Prudential Savings Bank v.
 556                  10/17/2016                                             Renato J. Gualtieri; CCP Phila. No. 161002297
                                                                             Complaint in Prudential Savings Bank v.
                                                                             Island View Crossing II, L.P.,
                                                                             Island View Properties, Inc.,
                                                                             and Renato J. Gualtieri; CCP Phila. No.
 557                  10/17/2016                                             161002369

                                                                             Complaint in Prudential Savings Bank v.
                                                                             Americorp Homes, Inc., Island
                                                                             View Crossing II, L.P., Island
                                                                             View Properties, Inc., and
 558                  10/17/2016                                             Renato J. Gaultieri; CCP Phila. No. 161002483
                                                                             Complaint in Prudential Savings Bank v.
                                                                             Island View Crossing II, L.P.; CCP Bucks No.
 559                  12/13/2016                                             2016-07768




                                                                        25
                               Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                          Desc
                                                          Exhibit B Page 27 of 35


                                                        PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From            To                        Subject/Description                              Bates/Dep Exhibit Number

                                                                             Complaint in Prudential Savings Bank v.
 560                  12/13/2016                                             Steeple Run, L.P., CCP Bucks No. 2016-07769
                                                                             Complaint in Prudential Savings Bank v.
                                                                             Island View Crossing II, L.P.; CCP Bucks No.
 561                  12/13/2016                                             2016-07770
                                                                             Complaint in Prudential Savings Bank v. Island
                                                                             View Crossing II, L.P.; CCP Bucks No. 2016-
 562                  12/13/2016                                             07771
                                                                             Complaint in Prudential Savings Bank v. One
                                                                             State Street Associates,CCP Bucks No. 2016-
 563                  12/13/2016                                             0772
                                                                             Complaint in Prudential Savings Bank v.
                                                                             One State Street Associates,
 564                  12/13/2016                                             L.P.; CCP Bucks No. 2016-0773
                                                                             Complaint in Prudential Savings Bank v.
                                                                             One State Street Associates,
 565                  12/15/2016                                             L.P.; CCP Bucks No. 2016-07856
                                                                             Complaint in Prudential Savings Bank v. Island
                                                                             View Crossing II, L.P.; CCP Bucks No. 2016-
 566                  12/19/2016                                             07904
                                                                             Complaint in Prudential Savings Bank v.
                                                                             Francisco Gualtieri; CCP Montco. No. 2016-
 567                  1/12/2017                                              0796
                                                                             Complaint in Prudential Savings Bank v.
                                                                             Francisco Gualtieri; CCP Montco. No. 2017-
 568                  1/12/2017                                              09565
                                                                             Complaint in Prudential Savings Bank v.
                                                                             Calnshire Estates, LLC; CCP Chester No. 2016-
 569                  12/14/2016                                             11742
                                                                             Notice of Removal in Renato Gualtieri v.
                                                                             Prudential Savings Bank; Bankruptcy Court,
 570                                                                         EDPA No. 17-0202
 571         Pdf       6/30/2017                                             Monthly Operating Report - June 2017
 572         Pdf      10/31/2017                                             Monthly Operating Report - October 2017
 573         Pdf      11/30/2017                                             Monthly Operating Report - November 2017
 574         Pdf      12/31/2017                                             Monthly Operating Report - December 2017         IVC285148
 575         Pdf       1/31/2018                                             Monthly Operating Report - January 2018          IVC287188
 576         Pdf       2/28/2018                                             Monthly Operating Report - February 2018         IVC287177
 577         Pdf       3/31/2018                                             Monthly Operating Report - March 2018            IVC294956



                                                                        26
                               Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                      Desc
                                                          Exhibit B Page 28 of 35


                                                        PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From            To                        Subject/Description                          Bates/Dep Exhibit Number
 578         Pdf       4/30/2018                                             Monthly Operating Report - April 2018        IVC288448
 579         Pdf       5/31/2018                                             Monthly Operating Report - May 2018
 580         Pdf       6/30/2018                                             Monthly Operating Report - June 2018
 581         Pdf       7/31/2018                                             Monthly Operating Report - July 2018         IVC291474
 582         Pdf       8/31/2018                                             Monthly Operating Report - August 2018       IVC291734
 583         Pdf       9/30/2018                                             Monthly Operating Report - September 2018
 584         Pdf      10/31/2018                                             Monthly Operating Report - October 2018
 585         Pdf      11/30/2018                                             Monthly Operating Report - November 2018     IVC297143
 586         Pdf      12/31/2018                                             Monthly Operating Report - December 2018     IVC297419
 587         Pdf       1/31/2019                                             Monthly Operating Report - January 2019
 588         Pdf       2/28/2019                                             Monthly Operating Report - February 2019     IVC300449
 589         Pdf       3/31/2019                                             Monthly Operating Report - March 2019        IVC302036
 590         Pdf       4/30/2019                                             Monthly Operating Report - April 2019
 591         Pdf       5/31/2019                                             Monthly Operating Report - May 2019
 592         Pdf       6/30/2019                                             Monthly Operating Report - June 2019
 593         Pdf       7/31/2019                                             Monthly Operating Report - July 2019
 594         Pdf       8/31/2019                                             Monthly Operating Report - August 2019
 595         Pdf       9/30/2019                                             Monthly Operating Report - September 2019
 596         Pdf      10/31/2019                                             Monthly Operating Report - October 2019
 597         Pdf      11/30/2019                                             Monthly Operating Report - November 2019
 598         Pdf      12/31/2019                                             Monthly Operating Report - December 2019
 599         Pdf       1/31/2020                                             Monthly Operating Report - January 2020
 600         Pdf       2/28/2020                                             Monthly Operating Report - February 2020
 601         Pdf       3/31/2020                                             Monthly Operating Report - March 2020
 602         Pdf       4/30/2020                                             Monthly Operating Report - April 2020
 603         Pdf       5/31/2020                                             Monthly Operating Report - May 2020
 604         Pdf       6/30/2020                                             Monthly Operating Report - June 2020
 605         Pdf       7/31/2020                                             Monthly Operating Report - July 2020
 606         Pdf       8/31/2020                                             Monthly Operating Report - August 2020
 607         Pdf       9/30/2020                                             Monthly Operating Report - September 2020
 608        Excel      9/17/2020                                             IVC Damages Schedule
                                                                             Excerpt from Approved Financing Motion in
 609         Pdf      8/17/2018                                              Case 17-24454 (Exhibit "F": IVC Budget)
 610         Pdf      12/3/2018                                              Signed Order re: KPC First Fee Application
                                                                             Signed Order re: Smith Kane First Fee
 611         Pdf       12/3/2018                                             Application
 612        Excel     12/31/2009                                             Global Property Analysis                     IVC110894
 613        Excel     12/31/2011                                             Global Property Analysis                     IVC008026
 614         Pdf       9/11/2012                                             IVC Financial Analysis, Cash Flow            IVC115091
 615         Pdf       4/18/2013                                             IVC Financial Analysis, Full Version         IVC122959



                                                                        27
                               Case 17-00202-elf         Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                       Desc
                                                                Exhibit B Page 29 of 35


                                                              PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From                  To                        Subject/Description                           Bates/Dep Exhibit Number
 616         Pdf      4/18/2013                                                    IVC Financial Analysis, Sales Distribution    IVC115747
 617         Pdf      7/1/2013                                                     IVC Appraisal                                 IVC116348
 618         Pdf      7/28/2013                                                    Letter from Ron to Krauter re: IVC Value      IVC116153
 619         Pdf      8/27/2013                                                    IVC Financing Structure pre-Orens fallout     IVC003450
 620         Pdf      8/28/2013                                                    IVC (Mix Use) Financial Analysis              PSB024918
 621         Pdf      3/26/2014                                                    IVC (Mix Use) Financial Analysis              IVC123035
                                   Digianivittorio, Nick
                                   >Ndigianivittorio@prud Sal Fratanduono
                                   entialsavingsbank.com <Sfratanduono@prudentia
 622        Email     4/10/2014    >                      lsavingsbank.com>      Subject: Ron's Appraisal Values                 PSB058805
 623         Pdf      6/1/2014                                                   IVC Appraisal (by Mastroieni)                   IVC083652

                                   Klementisz, Jr., James
                                   <jklementisz@mastroi Ron Gualtieri
                                   eniandassociates.com <rjg@americorphomes.co
 624        Email      6/5/2014    >                      m>                   Financial Analysis 4-18-13                        IVC122958
                                                                               Gual-chuk Loan Summary with Financing
 625         Pdf      9/25/2014                                                Structure and Projections                         PSB018061

                                 Fratanduono, Sal
                                 <Sfratanduono@prude                             Island View 12 month analysis Nov 2014 to Oct
 626        Email     10/15/2014 ntialsavingsbank.com>   Alex Nadalini           2015                                            PSB059374
                                 Schmitt, Judy           Sal Fratanduono
                                 <judy@americorphom      <Sfratanduono@prudentia
 627        Email     10/15/2014 es.com>                 lsavingsbank.com>       IVC 12-Month Projection (Rev)                   PSB026045
                                 Gualtieri, Ron          Sal Fratanduono
                                 <rjg@americorphomes     <Sfratanduono@prudentia
 628        Email     10/15/2014 .com>                   lsavingsbank.com>       IVC - Final Approved Loan Numbers               IVC085186
                                                                                 IVC Construction Loan Agreement (w
 629         Pdf      11/26/2014                                                 projections)
 630         Pdf       5/5/2015                                                  Impairment Analysis and Loan Balances           PSB007050
 631         Pdf       5/5/2015                                                  IVC Financing Structure                         PSB035227
 632         Pdf       7/15/2015                                                 IVC (Mix Use) Financial Analysis                IVC009599
 633         Pdf       10/1/2015                                                 IVC Appraisal (by Marketval)                    IVC282260
 634         Pdf       1/10/2016                                                 IVC (Mix Use) Financial Analysis                IVC212904
 635         Pdf       2/18/2016                                                 Mortgage Loan Profile                           PSB005819
 636         Pdf       2/25/2016                                                 IVC (Mix Use) Financial Analysis                IVC214647
 637         Pdf       9/14/2016                                                 IVC Appraisal (by Mastroieni)
 638         Pdf      10/25/2016                                                 IVC (Mix Use) Financial Analysis                IVC219068
 639         Pdf       8/22/2017                                                 IVC Appraisal (by CBRE)                         IVC284109



                                                                              28
                               Case 17-00202-elf     Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                         Desc
                                                            Exhibit B Page 30 of 35


                                                          PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From              To                        Subject/Description                             Bates/Dep Exhibit Number
 640         Pdf       8/30/2013                                               Bank Relationship Update                        PSB006962
 641         Pdf       2/10/2014                                               Bank Letter re: Relationship with Ron           PSB003604
 642         Pdf       2/11/2014                                               Bank Letter re: Relationship with Ron           PSB003603
 643         Pdf      10/15/2014                                               IVC Loan Structure (Summary)                    PSB030710
 644         Pdf      10/20/2014                                               Loan Approval Summary                           PSB006930
 645         Pdf       12/5/2014                                               Bank Letter re: IVC Potential                   PSB017641
                                                                               Letter from Ron to Fratanduono re: IVC draw
 646         Pdf       4/1/2015                                                structure                                       PSB003308
                                                                               Re: Island View townhouses - 5 units and 7
 647        Email     7/24/2015    Alex Nadalini     Christian Maier           units pads                                      PSB013483
                                                                               Re: IVC (Island View Monthly Construction
 648        Email      8/12/2015   Alex Nadalini     Christian Maier           Monitoring Report)                              PSB13427
 649        Email      9/22/2015   Alex Nadalini     Anthony Migliorino        Re: Construction loan draw process              PSB037372
 650        Email      9/23/2015   Joe Corrato       Alex Nadalini             Re: Construction loan draw process              PSB037387
 651        Email     10/15/2015   Alex Nadalini     Joe Corrato               Re: Update re: Island View - updated            PSB037452
 652        Email     10/17/2015   Joe Corrato       Anthony Migliorino        Re: Island View                                 PSB037496
 653        Email     10/29/2015   Alex Nadalini     Michael Kolarik           FW: Island View Update                          PSB013394
 654        Excel      1/13/2016                                               IVC Costs and Professional Fees                 IVC237693
                                                                               RE: Island View Payments - Professional fee,
 655        Email     1/25/2016    Michael Cordone   Doug Smith                etc.                                            PSB038434
 656                                                                           All Expert Reports submitted
 657                                                                           All documents relied upon by Experts
                                                                               All depositions exhibits marked at Experts'
 658                                                                           depositions
                                                                               All documents used as Exhibits to Prudential
 659                                                                           Motion for Summary Judgment
                                                                               All documents used as Exhibits to Trustee’s
                                                                               response to Prudential’s Motion for Summary
 660                                                                           Judgment
                                                                               2008 Island View Crossing II, L.P. Tax Return
 661         Pdf      12/31/2008                                               (Form 1065)
                                                                               2009 Island View Crossing II, L.P. Tax Return
 662         Pdf      12/31/2009                                               (Form 1065)                                     IVC288184-IVC288239
                                                                               2010 Island View Crossing II, L.P. Tax Return
 663         Pdf      12/31/2010                                               (Form 1065)
                                                                               2011 Island View Crossing II, L.P. Tax Return
 664         Pdf      12/31/2011                                               (Form 1065)                                     PSB057039-PSB057049
                                                                               2012 Island View Crossing II, L.P. Tax Return
 665         Pdf      12/31/2012                                               (Form 1065)                                     PSB058555-PSB058566




                                                                          29
                               Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                       Desc
                                                          Exhibit B Page 31 of 35


                                                        PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From            To                        Subject/Description                          Bates/Dep Exhibit Number
                                                                             2013 Island View Crossing II, L.P. Tax Return
 666         Pdf      12/31/2013                                             (Form 1065)                                       IV000271-IV00281
                                                                             2014 Island View Crossing II, L.P. Tax Return
 667         Pdf      12/31/2014                                             (Form 1065)                                       IV000772-IV00786
                                                                             2011 Island View Crossing II, L.P. General
 668         Pdf      12/31/2011                                             Ledger
                                                                             2012 Island View Crossing II, L.P. General
 669         Pdf      12/31/2012                                             Ledger
                                                                             2013 Island View Crossing II, L.P. General
 670         Pdf      12/31/2013                                             Ledger
                                                                             2014 Island View Crossing II, L.P. General
 671         Pdf      12/31/2014                                             Ledger
                                                                             2015 Island View Crossing II, L.P. General
 672         Pdf      12/31/2015                                             Ledger
 673         Pdf      10/25/2016                                             Island View Crossing II, L.P. -DIP Budget
                                                                             2011 Island View Properties, Inc. Tax Return
 674         Pdf      12/31/2011                                             (Form 1120S)                                      PSB057050-PSB057057
                                                                             2012 Island View Properties, Inc. Tax Return
 675         Pdf      12/31/2012                                             (Form 1120S)                                      PSB058537-PSB058545
                                                                             2013 Island View Properties, Inc. Tax Return
 676         Pdf      12/31/2013                                             (Form 1120S)                                      IVC069260-IVC069267
                                                                             2014 Island View Properties, Inc. Tax Return
 677         Pdf      12/31/2014                                             (Form 1120S)                                      IVC069328-IVC069342
                                                                             Island View Crossing II, L.P. Financial
                                                                             Statement for years 2013 and 2014, prepared
 678         Pdf      2/22/2016                                              by Roy P. Brito, CPA                              IV001285-IV001292
                                                                             2015 and 2016 Check Register, Island View
 679         Pdf      12/31/2016                                             Crossing II, L.P.                                 IV001304-IV001305
                                                                             Bank Statement of Island View Crossing II, L.P. -
 680         Pdf      6/30/2016                                              Beneficial Bank                                   IV000019-IV000022
                                                                             Bank Statement of Island View Crossing II, L.P. -
 681         Pdf      8/31/2014                                              First Federal Bank of Bucks County
                                                                             Bank Statement of Island View Crossing II, L.P. -
 682         Pdf      1/31/2015                                              First Federal Bank of Bucks County                PSB030741-PSB0030742
                                                                             Bank Statement of Island View Crossing II, L.P. -
 683         Pdf      8/31/2016                                              Penn Community Bank                               IV000023-IV000032
                                                                             Bank Statement of Island View Crossing II, L.P. -
 684         Pdf      8/31/2016                                              Prudential Savings Bank                           IV000033-IV000043
                                                                             Compilation of Checks & Receipts of Island
 685         Pdf      2/24/2015                                              View Crossing II, L.P. 1/23/2015-2/24/2015



                                                                        30
                               Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                         Desc
                                                          Exhibit B Page 32 of 35


                                                        PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date       From            To                        Subject/Description                             Bates/Dep Exhibit Number
                                                                             Compilation of Checks & Receipts of Island
 686         Pdf      3/25/2015                                              View Crossing II, L.P. 3/13/2015-3/25/2015      PSB007924-PSB007936
                                                                             Compilation of Checks & Receipts of Island
 687         Pdf       4/9/2015                                              View Crossing II, L.P. 3/26/2015-4/9/2015       IVC084546-IVC084594
                                                                             Compilation of Checks & Receipts of Island
 688         Pdf      4/26/2015                                              View Crossing II, L.P. 4/10/2015-4/26/2015      PSB060111-PSB060158
                                                                             Compilation of Checks & Receipts of Island
 689         Pdf      5/20/2015                                              View Crossing II, L.P. 4/27/2015-5/20/2015      IVC018980-IVC019014
                                                                             Compilation of Checks & Receipts of Island
 690         Pdf      6/17/2015                                              View Crossing II, L.P. 5/21/2015-6/17/2015      IVC018218-IVC018285
                                                                             Compilation of Checks & Receipts of Island
 691         Pdf      7/10/2015                                              View Crossing II, L.P. 6/18/2015-7/10/2015      IVC017280-IVC017300
                                                                             Various Checks and Receipts of Island View
 692         Pdf                                                             Crossing II, L.P.                               PSB007777-PSB007851
                                                                             2013 Renato J. Gualtieri, Personal Financial
 693         Pdf      12/31/2013                                             Statement                                       IVC069356-IVC069360
                                                                             2013 Renato J. Gualtieri Personal Tax Return
 694         Pdf      12/31/2013                                             (Form 1040)                                     IVC000297-IVC000308
                                                                             2014 Renato J. Gualtieri Personal Tax Return
 695         Pdf      12/31/2014                                             (Form 1040)                                     IVC000804-IVC000810
 696        Email      7/6/2017 Ron Gualtieri      Michael Cordone           FW: meeting                                     IVC245430-IVC245432
 697        Email      4/18/2017 Mike Tulio        Ron Gualtieri             Island View                                     IVC344413
                                                                             Order entered in Prudential Savings Bank v.
                                                                             One State Street Associates,
 698                  1/12/2017                                              L.P.; CCP Phila. No. 161002321

                                                                             Order entered in Prudential Savings Bank v.
                                                                             Fidelity Properties, Inc. and
 699                  1/12/2017                                              Renato J. Gualtieri; CCP Phila. No. 161002357

                                                                             Order entered in Prudential Savings Bank v.
 700                  1/12/2017                                              Renato J. Gualtieri; CCP Phila. No. 161002359

                                                                             Order entered in Prudential Savings Bank v.
 701                  1/12/2017                                              Steeple Run, L.P.; CCP Phila. No. 161002358

                                                                             Order entered in Prudential Savings Bank v.
                                                                             Durham Manor, LLC and
 702                  1/12/2017                                              Renato J. Gualtieri; CCP Phila. No. 161002364




                                                                        31
                               Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                         Desc
                                                          Exhibit B Page 33 of 35


                                                        PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From             To                        Subject/Description                             Bates/Dep Exhibit Number

                                                                             Order entereed in Prudential Savings Bank v.
 703                  1/12/2017                                              Renato J. Gualtieri; CCP Phila. No. 161002297
                                                                             Order entered in Prudential Savings Bank v.
                                                                             Island View Crossing II, L.P.,
                                                                             Island View Properties, Inc.,
                                                                             and Renato J. Gualtieri; CCP Phila. No.
 704                  1/12/2017                                              161002369

                                                                             Order entered in Prudential Savings Bank v.
                                                                             Americorp Homes, Inc., Island
                                                                             View Crossing II, L.P., Island
                                                                             View Properties, Inc., and
 705                  1/12/2017                                              Renato J. Gaultieri; CCP Phila. No. 161002483
                                                                             Order entered in Prudential Savings Bank v.
                                                                             One State Street Associates,
                                                                             L.P., Fidelity Properties, Inc.,
                                                                             and Renato J. Gualtieri; CCP Phila. No.
 706                  1/12/2017                                              161002304

                                                                             Order Entered by J. McMaster; Confessed
                                                                             judgment entered against Defendants stricken;
                                                                             in Prudential Savings Bank v. Durham Manor,
                                                                             LLC and
 707                  12/6/2016                                              Renato J. Gualtieri; CCP Bucks No 2016-04501

                                                                             Order Entered by J. McMaster; Confessed
                                                                             judgment entered against Defendants stricken;
                                                                             in Prudential Savings Bank v.
                                                                             Fidelity Properties, Inc. and
 708                  12/6/2016                                              Renato J. Gualtieri; CCP Bucks No. 2016-04502

                                                                             Order Entered by J. McMaster; Confessed
                                                                             judgment entered against Defendants stricken;
                                                                             in Prudential Savings Bank v.
 709                  12/6/2016                                              Renato J. Gualtieri; CCP Bucks No. 2016-04504




                                                                        32
                               Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                           Desc
                                                          Exhibit B Page 34 of 35


                                                        PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type       Date      From             To                        Subject/Description                               Bates/Dep Exhibit Number

                                                                             Order Entered by J. McMaster; Confessed
                                                                             judgment entered against Defendants stricken;
                                                                             in Prudential Savings Bank v.
                                                                             Island View Crossing II, LP,
                                                                             Island View Properties, and
 710                  12/6/2016                                              Renato J. Gualtieri; CCP Bucks No. 2016-04505

                                                                             Order Entered by Superior Court granting
                                                                             Plaintiff's Motion to Quash Defendants' Appeal;
                                                                             in Prudential Savings Bank v.
                                                                             Island View Crossing II, LP,
                                                                             Island View Properties, and
 711                  4/3/2017                                               Renato J. Gualtieri; CCP Bucks No. 2016-04505
                                                                             Order Entered by J. McMaster; Confessed
                                                                             judgment entered against Defendants stricken;
                                                                             in Prudential Savings Bank v.
                                                                             One State Street Associates, L.P., Fidelity
                                                                             Properties, Inc., and Renato J. Gualtieri; CCP
 712                  12/2/2016                                              Bucks No. 2016-04500
                                                                             Order Entered by J. McMaster; Confessed
                                                                             judgment entered against Defendants stricken;
                                                                             in Prudential Savings Bank v. Steeple Run, L.P.
                                                                             and Renato
 713                  12/6/2016                                              J. Gualtieri; CCP Bucks No. 2016-4503
                                                                             Order Entered Making Rule Absolute; Prudential
                                                                             Savings Bank v.
                                                                             Island View Crossing II, L.P.; CCP Bucks No.
 714                  4/3/2019                                               2016-07768

                                                                             Order Entered Making Rule Absolute; in
                                                                             Prudential Savings Bank v.
 715                  4/3/2019                                               Steeple Run, L.P., CCP Bucks No. 2016-07769
                                                                             Order Entered Making Rule Absolute; in
                                                                             Prudential Savings Bank v.
                                                                             Island View Crossing II, L.P.; CCP Bucks No.
 716                  4/3/2019                                               2016-07770




                                                                        33
                              Case 17-00202-elf   Doc 127-2 Filed 11/16/20 Entered 11/16/20 16:58:47                       Desc
                                                         Exhibit B Page 35 of 35


                                                       PLAINTIFF'S PRETRIAL EXHIBIT LIST
Pretrial   Document
 Ex. #       Type      Date      From             To                        Subject/Description                           Bates/Dep Exhibit Number

                                                                            Order Entered Making Rule Absolute; in
                                                                            Prudential Savings Bank v. Island View
 717                  4/3/2019                                              Crossing II, L.P.; CCP Bucks No. 2016-07771
                                                                            Order Entered Making Rule Absolute; in
                                                                            Prudential Savings Bank v. One State Street
 718                  4/3/2019                                              Associates,CCP Bucks No. 2016-07772
                                                                            Order Entered Making Rule Absolute in
                                                                            Prudential Savings Bank v.
                                                                            One State Street Associates,
 719                  4/3/2019                                              L.P.; CCP Bucks No. 2016-07773
                                                                            Order Entered Making Rule Absolute; in
                                                                            Prudential Savings Bank v.
                                                                            One State Street Associates,
 720                  4/3/2019                                              L.P.; CCP Bucks No. 2016-07856

                                                                            Order Entered Making Rule Absolute; in
                                                                            Prudential Savings Bank v. Island View
 721                  4/3/2019                                              Crossing II, L.P.; CCP Bucks No. 2016-07904




                                                                       34
